                                                                                                       FILED
                                                                                              2019 Sep-19 PM 03:28
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION

BRIAN FREDERICK LUCAS,         )
                               )
    Petitioner,                )
                               )
v.                             ) Case No.: 5:18-cv-01204-LSC-JEO
                               )
DEWAYNE ESTES and the ATTORNEY )
GENERAL OF THE STATE OF        )
ALABAMA ,                      )
                               )
    Respondents.               )

                               MEMORANDUM OPINION

       This is an action on a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 by Brian Frederick Lucas, an Alabama state prisoner acting pro se.

(Docs.1 1, 1-1, 1-2). Lucas challenges his convictions in the Circuit Court of

Madison County, Alabama, for sexual abuse in the first degree and attempted

sexual misconduct. The State has filed an answer in opposition to the petition

(Doc. 8), and Lucas has filed a reply thereto. (Doc. 10). Upon consideration, the

court find that the petition is due to be denied.



1
 References to “Doc. __” are to the document number of the pleadings, motions, and other
materials in the court file, as compiled and designated on the docket sheet by the Clerk of the
Court. Unless otherwise noted, pinpoint citations are to the page of the electronically-filed
document in the court’s CM/ECF system, which may not correspond to pagination on the
original “hard copy” of the document presented for filing.
                                                1
I.     BACKGROUND

       A.      Trial Court Proceedings

       On September 26, 2014, a Madison County grand jury indicted Lucas for

four sex offenses. (Doc. 8-1 at 82-85). Count 1 charged attempted sodomy in the

first degree, alleging that Lucas attempted to engage in deviate sexual intercourse

by forcible compulsion, see Ala. Code §§ 13A-6-63(a)(1) and 13A-4-2. (Id. at 83).

Count 2 charged sexual abuse in the first degree, alleging that Lucas had subjected

the victim to sexual contact while physically helpless or mentally incapacitated, in

violation of Ala. Code § 13A-6-66(a)(2). (Id.) Both of those counts identified the

victim as H.B. 2 (id.), whose older sister was formerly married to Lucas. When the

incident underlying the charges occurred on the morning of December 31, 2013,

H.B. was 15 years old. See Lucas v. State, 204 So. 3d 929, 932, 937 (Ala. Crim.

App. 2106). Counts 3 and 4 of the indictment both also charged Lucas with sexual

abuse in the first degree in violation of § 13A-6-66(a)(2), but against a different

victim, M.C., also a minor female. (Id.)

       Lucas moved for separate trials, arguing that consolidating the offenses

against both victims would result in the jury hearing evidence of collateral bad acts


2
  Lucas was originally indicted on August 1, 2014. (Doc. 8-1 at 17-18). However, after Lucas’s
counsel moved to dismiss Count 1 of that indictment because it failed to identify a victim (id. at
55), he was re-indicted on September 26, 2014, which cured the defect. That mooted the motion
to dismiss. (See Doc. 8-3 at 51-52).
                                                2
that Lucas posited would be inadmissible under Rule 404(b), Ala. R. Evid. (Doc.

8-1 at 52-54). The trial court granted the motion (id. at 72-73), and on February 9,

2015, Lucas, represented by retained counsel Richard D. Jensen, went to trial on

just the first two counts of the indictment, involving his alleged offenses against

H.B. The Alabama Court of Criminal Appeals (“ACCA”) summarized the State’s

evidence at trial as showing the following facts related to Lucas and H.B., as

follows:

      S.B. has three daughters—A.B., K.B., and H.B. A.B., S.B.’s oldest
      daughter, married Lucas in 2007; they had one child, L.L., and later
      divorced. Lucas subsequently married a woman named Autumn.
      A.B. maintained primary physical custody of L.L. following her
      divorce from Lucas. L.L. stayed with S.B. several nights a week
      when A.B. worked third shift as a nurse at a Huntsville hospital.
      Lucas would sometimes visit L.L. while L.L. was spending the night
      at S.B.’s house.

             On December 31, 2013, at approximately 3:30 a.m. S.B.
      received a telephone call from Lucas, who asked if he could come to
      S.B.’s house “to talk.” S.B. testified that she believed Lucas was
      intoxicated when he telephoned her. S.B. told Lucas he could come to
      the house; Lucas arrived less than 10 minutes later. S.B. listened to
      Lucas talk about problems he was having with his second wife at the
      time. S.B. believed it was in Lucas’s best interests not to drive home
      because he had been drinking, so she told Lucas that he could spend
      the night. Lucas got into bed, fully clothed, with his son, L.L., who
      was sleeping in S.B.’s bed. S.B. went to sleep in a guest bedroom.

            H.B., who was 18 years old at the time of trial, testified that on
      the evening of December 30, 2013, she went to sleep in her bedroom
      around 10:30 p.m. H.B. testified that at approximately 6:00 a.m. on
      December 31, 2013, she “felt something agitating [her] face, rubbing
                                          3
         it.” (R. 173.)3 H.B. testified that she “could feel it the whole time”
         and that she felt it “around the base of [her] nose and [her] upper lip.”
         (R. 173.) H.B. testified that she slowly started to wake up and saw an
         erect penis in her face and the silhouette of a man holding it. H.B.
         immediately pulled back and covered her mouth with her hands. H.B.
         testified that it was dark in the room and that she could not see the
         man’s face but could see that he was bald and that he was wearing
         pants that had been pulled down to the top of his thighs and a belt that
         had been undone. After staring at each other for a few moments in
         silence, H.B. saw the man pull up his pants, walk out of her room, and
         then heard him walk into S.B.’s bedroom. H.B. followed the man into
         S.B.’s bedroom, turned on the bedroom light, and saw that it was
         Lucas. H.B. then returned to her bedroom and locked the bedroom
         door.

               Shortly thereafter, H.B. told S.B. what had happened and then
         both H.B. and S.B. told A.B. about the incident after A.B. arrived
         home from work. S.B. telephoned the Huntsville Police Department,
         who then took a statement from H.B. and transported H.B. to Crisis
         Services of North Alabama for an interview. H.B. then went to the
         Madison County Children’s Advocacy Center for another interview.
         Lucas was subsequently arrested.

                H.B. testified regarding two incidents that occurred with Lucas
         before December 2013. H.B. testified that when she was 13 or 14
         years old, Lucas telephoned her at 2:00 a.m. when he was drunk and
         asked if he could come over. H.B. agreed and left the door unlocked
         for Lucas before returning to her bed. H.B. testified that when Lucas
         arrived he got in bed with her, put his arm around her and said “‘baby,
         you’re so hot’ about three times.” (R. 184.) H.B. pushed Lucas’s arm
         off of her and went to S.B.’s room to sleep. The second incident
         occurred when H.B. was 15 years old. H.B. testified that she went
         over to Lucas’s parents’ house to swim. After they swam for a couple
         of hours, Lucas and H.B. went inside and sat down in the living room,
         where Lucas searched for a pornography Web site on his computer.
         H.B. testified that Lucas “clicked on a video of a girl and guy having
3
  References herein to “R. __” are to the trial transcript found at documents 8-3 through 8-7. Page references are to
the transcript page numbers located in the upper right-hand corner.
                                                          4
      anal sex and he said, wow, she’s taking it like a champ. Most girls are
      like, oh, it hurts too bad. And then he closed it.” (R. 186.)

             Chad Smith, an investigator with the Huntsville Police
      Department, interviewed Lucas on January 27, 2014. An audio
      recording of the interview was played for the jury at trial. In his
      statement to police, Lucas told Smith that in the early morning hours
      of December 31, 2013, he woke up to find water spilled on him in the
      bed he was sharing with L.L. Lucas went into H.B.’s bedroom and
      tried to wake her up to help him clean up the water. Lucas told Smith
      that he shook H.B. and pinched her nose but H.B. would not wake up.
      Lucas then returned to S.B.’s room where he had been sleeping with
      L.L. According to Lucas, shortly thereafter H.B. came into the room
      for a moment before leaving to return to her own bedroom.

Lucas, 204 So. 3d at 932-33.

      While Lucas was tried only on the two counts naming H.B. as the victim, the

trial court ultimately decided to allow the State also to elicit testimony from the

other victim named in the indictments, M.C., about sex-related incidents with

Lucas. The ACCA summarized M.C.’s testimony as follows:

            M.C., who was 19 years old at the time of trial, testified that
      when she was 17 and 18 years old she babysat for Lucas’s ex-wife
      Autumn’s child. On February 2, 2014, M.C. turned 18 years old.
      M.C., who was with her boyfriend, telephoned Lucas on her birthday
      and asked Lucas to obtain “some alcohol” for them. M.C. and her
      boyfriend drove to Lucas’s house to “hang out” and drink. (R. 306.)
      After drinking for a couple of hours, M.C. and her boyfriend fell
      asleep on Lucas’s couch. M.C., who was lying on the outside of the
      couch next to her boyfriend, was awakened when she felt fingers
      down the back of her pants and in her rectum. M.C. testified that her
      pants were pulled down. M.C. testified that she did not know whose
      fingers they were at the time but at first thought that her boyfriend
      was touching her. M.C. testified that she got up off the couch and
                                          5
      went to the bathroom. When she got up, M.C. saw Lucas kneeling
      beside the couch with his head on an ottoman that was pushed up
      against the couch. M.C. stated that her boyfriend was “knocked out”
      during this time. (R. 310.)

            After she returned from the bathroom, M.C. lay back down on
      the couch and went back to sleep. M.C. testified that shortly
      thereafter she woke up again when she felt fingers inside her vagina.
      M.C.’s pants were pulled down below her knees. M.C. testified that
      she then realized that it was not her boyfriend touching her because
      his arm was underneath her. M.C. testified that she opened her eyes
      and saw Lucas kneeling over her. M.C. tried to pull away but Lucas
      would not stop touching her. M.C. testified that she pretended like
      she had to go to the bathroom again and Lucas stopped touching her.
      M.C. then woke her boyfriend up and they left Lucas’s house.

Lucas, 204 So. 3d at 33.

      The jury found Lucas guilty of both attempted forcible, first-degree sodomy

and sexual abuse in the first degree, for subjecting H.B. to sexual contact while

physically helpless. (Doc. 8-2 at 76, 78, 79-80). The jury was also instructed upon

attempted sexual misconduct under Ala. Code § 13A-6-65(a)(3) as a lesser-

included offense of the attempted first-degree sodomy charge. But having found

Lucas guilty of the greater offense, the jury did not return a verdict on the lesser.

(Id. at 77). The day after the court indicated that it would enter a judgment on the

jury’s verdict, the trial court granted a motion by the State to nolle prosse the

remaining two charges of the indictment, Counts 3 and 4, relating to Lucas’s

alleged offenses against M.C. (Id. at 74, 89).

                                           6
      On March 13, 2015, the trial court sentenced Lucas to a fifteen-year term of

imprisonment on the attempted first-degree sodomy conviction, split to serve three

years, the balance suspended, followed by three years of probation. (Doc. 8-2 at

109-110). In the same judgment, Lucas received a seven-year year sentence on the

first-degree sexual abuse conviction, again split to serve three years, the balance

suspended, followed by three years of probation. (Id.) The court ordered the

sentences to run concurrently. (Id.)

      B.     Direct Appeal

      Lucas appealed to the ACCA. Still represented by Jensen, with another

attorney, William L. Pfiefer, Jr., acting as appellate co-counsel (Doc. 8-3 at 9),

Lucas raised five claims:

      1. The trial court erred in defining the mouth and nose as intimate parts
      as a matter of law under Ala. Code § 13-6-60(3) (1975), resulting in an
      erroneous denial of the motion for judgment of acquittal and erroneous jury
      instructions on the charge of sexual abuse in the first degree.

      2. The trial court erred in denying the motion for judgment of acquittal on
      the charge of attempted sodomy in the first degree where there was no
      evidence presented of forcible compulsion and no evidence presented that
      Mr. Lucas attempted to engage in deviate sexual intercourse.

      3. The jury returned mutually exclusive verdicts of guilt.

      4. The State failed to lay a proper predicate for the admissibility of Mr.
      Lucas’s statement to law enforcement because they did not establish that it
      was knowing or voluntary and did not provide any evidence of what specific
      Miranda warnings were given to Mr. Lucas.
                                          7
      5. The trial court erred in admitting collateral-act evidence when it was not
      admissible under any of the permissible purposes under Rule 404(b) of the
      Alabama Rules of Evidence.

(Doc. 8-8 at 4).

      On April 29, 2016, the ACCA issued a published opinion that affirmed the

judgment below in part, reversed it in part, and remanded the action to the trial

court for further proceedings. Lucas, 204 So. 3d at 943; (see also Doc. 8-13 at 10-

42). Specifically, the court of appeals affirmed Lucas’s conviction for sexual

abuse in the first degree, holding that the evidence supporting Lucas had rubbed

his penis on H.B.’s upper lip area allowed the jury to find that he had subjected

H.B. to “sexual contact” within the meaning of § 13A-6-66(a)(2). Id. at 936. The

appellate court also declined to address, as not properly raised below, Lucas’s

claim that he was entitled to a new trial on the theory that the jury’s verdict,

effectively finding that his victim both was subjected to forcible compulsion and

was physically helpless, involved mutually exclusive factual findings. Id. at 938.

However, the ACCA agreed with Lucas that the State had not presented evidence

of forcible compulsion, as required to sustain his conviction for attempted sodomy

in the first degree under § 13A-6-63(a)(1). Id. at 937-38. Therefore, the court of

appeals reversed that conviction. Nevertheless, the court held the evidence

supported that Lucas had committed the lesser-included offense upon which the
                                           8
jury had been instructed, namely, attempted sexual misconduct, in violation of Ala.

Code §§ 13A-6-65 and 13A-4-2. Id. Therefore, the court of appeals remanded the

case with instructions to the trial court to enter a judgment finding Lucas guilty of

that lesser-included offense and to resentence him accordingly. Id. at 938. On

May 18, 2016, the ACCA issued a certificate of judgment pursuant to Rule 41,

Ala. R. App. P. (Doc. 8-11).

      C.     Resentencing and Motion to Modify Sentence on Remand

      On remand, the state trial court held a resentencing hearing on May 26,

2016. (Doc. 8-13 at 62-70). The judge there verbally adjudged Lucas, still

represented by attorney Jensen, guilty of attempted sexual misconduct and

sentenced him to six months imprisonment on that conviction. The judge further

stated that sentence would run concurrently with Lucas’s previously-imposed

sentence on the conviction for first-degree sexual abuse. (Id. at 66). Lucas’s

counsel thereupon asked the court to modify Lucas’s sentence on that sexual-abuse

charge, which, again, called for imprisonment of seven years, split to serve three

and three years on probation. (Id. at 67). In support, counsel offered that Lucas,

who had remained free on an appeal bond since being convicted, had been a

“model prisoner,” and that, as such, the court should suspend the remainder of the

prison term and grant him probation. (Id.) The State objected to that proposal, and

                                          9
the trial judge did not definitively rule on it at the hearing. On May 31, 2016,

however, the trial court entered a written order that both memorialized Lucas’s

conviction and six-month sentence for attempted sexual misconduct and summarily

denied his motion to modify the split sentence on the sexual-abuse conviction.

(Doc. 8-12).

      On June 29, 2016, another attorney, Erin Atkins, filed a notice of appearance

on behalf of Lucas. (Doc. 8-13 at 46). That same day, Atkins filed a “Motion to

Alter, Amend or Vacate,” again asking the court to modify Lucas’s split sentence

on the sexual abuse conviction. (Doc. 8-13 at 47-49). In that motion, Lucas

highlighted that on that sentence he was to serve three years in prison and three

years on probation, in addition to having to having served nine months with the

Department of Corrections as well as about twenty months on house arrest with

ankle monitoring. (Id. ¶¶ 6, 7, 10). Lucas argued that “such an extensive period of

confinement (which is a cumulative amount of over seven and a half years) is

incommensurate with the offense …., is greater than … the original sentence, and

… is longer than necessary to serve the interests of justice ….” (Id. ¶ 10).

Therefore, Lucas requested that the court impose a shorter prison split on the

seven-year sentence, remove the split altogether, or place him on “Community

Corrections” with full or partial credit for the time he spent on ankle monitoring.

                                         10
(Id. at 48). On July 6, 2016, the trial court summarily denied Lucas’s motion to set

aside or otherwise reconsider his split sentence. (Id. at 55).

      D.     Appeal After Remand

      Meanwhile, on July 1, 2016, Lucas had filed a notice of appeal referencing

the trial court’s resentencing order of May 31, 2016. (Doc. 8-13 at 50). On the

ensuing appeal to the ACCA, Lucas, now represented only by Atkins, raised three

claims, as follows:

      1. The circuit court lacked jurisdiction to split a 7-year sentence for
      conviction of a Class C felony to a 3-year period of incarceration
      since the execution of the 3-year split is illegal under the 2005
      Amendment of the Split Sentence Act.

      2. The defendant is entitled to a reduction in sentence when the
      reversal of one conviction has the effect of increasing the amount of
      time served toward his total sentence.

      3. The defendant is entitled to receive credit toward his final sentence
      for the time he spent on electronic monitoring and strict house arrest
      during pre-trial and post-trial phases.

(Doc. 8-17 at 4). On March 17, 2017, the ACCA disposed of Lucas’s appeal in an

unpublished memorandum opinion. (Doc. 8-19); Brian Frederick Lucas v. State of

Alabama, 242 So. 3d 240 (Ala. Crim. App. 2017) (table). The court of appeals

prefaced its discussion by observing that Lucas could have raised his illegal-

sentence claim regarding the sexual abuse conviction on his prior appeal but had

failed to do so. (Doc. 8-19 at 4). The court did not rule that claim was
                                          11
procedurally barred on that basis, however. Rather, the ACCA dismissed Lucas’s

appeal in its entirety on the ground that a defendant has no right under Alabama

law to appeal a trial court’s refusal to amend its original sentencing order imposing

a split sentence to suspend the remainder of the period of confinement. (Id. at 4-6).

Lucas filed an application for rehearing, which was denied on April 21, 2017.

Lucas v. State, 246 So. 3d 981 (Ala. Crim. App. 2017) (table). He then filed a

petition for certiorari in the Alabama Supreme Court, which was denied on June 9,

2017. Ex parte Lucas, 251 So. 3d 23 (Ala. 2017) (table). A certificate of judgment

issued the same day. (Doc. 8-20).

       E.     Rule 32 Proceedings and State Collateral Appeal

       Meanwhile, Lucas had also filed a pro se petition in the state trial court

seeking postconviction relief pursuant to ALA. R. CRIM. P. 32. (Docs. 8-22 & 8-

23). On May 19, 2017, the clerk of that court docketed that 101-page, typed

petition (Doc. 8-22 at 2), noting that Lucas had paid the filing fee. (Doc. 8-21 at 4-

5; see also Doc. 1-2 at 17). Lucas signed and dated his Rule 32 petition on May

17, 2017 (Doc. 8-23 at 47), which he alleges he mailed that day. (Doc. 1-2 at 17).

In his Rule 32 petition, Lucas raised the thirteen 4 claims:



4
 Lucas’s Rule 32 petition contains two “Grounds” for relief, with “Ground #1” being broken
down into twelve enumerated “issues,” and a “Ground #2” being a single double-jeopardy claim.
Both the eighth and ninth “Issues” of Ground #1, however, are labeled as “Issue VIII.” (Doc. 8-
                                              12
       1. Trial counsel rendered ineffective assistance by failing to rely on
       Brady v. Maryland, 313 U.S. 83 (1963) and its progeny to convince
       the trial court to grant discovery of an audiotaped statement of H.B.
       and by failing to object to the trial court’s denial of same (Doc. 8-22
       at 13-19);

       2. The trial court erred by allowing testimony by M.C. of alleged
       collateral bad acts, in violation of Rule 404(b), Ala. R. Evid. (Doc. 8-
       22 at 20-28).

       3. Trial counsel rendered ineffective assistance by failing to timely
       and adequately argue for the exclusion of M.C.’s testimony of
       collateral bad acts. (Doc. 8-22 at 29-40).

       4. Trial counsel rendered ineffective assistance by failing to timely
       and adequately argue Ala. Code § 13A-6-66 is unconstitutionally
       vague, in violation of the Fourteenth Amendment’s Due Process
       Clause. (Doc. 8-22 at 41-52).

       5. Trial counsel rendered ineffective assistance by failing to timely
       and adequately object to impermissible bolstering of the victim’s
       credibility through her mother’s testimony as a violation of Rule 701,
       Ala. R. Evid. (Doc. 8-23 at 1-8).

       6. Trial counsel rendered ineffective assistance by failing to timely
       and properly move for disclosure of the victim’s audiotaped
       statements for impeachment purposes. (Doc. 8-23 at 9-13).

       7. Trial counsel rendered ineffective assistance by failing to object to
       the impermissible bolstering of the victim’s credibility through
       Investigator Chad Smith’s testimony as a violation of Rule 701, Ala.
       R. Evid. (Doc. 8-23 at 14-19).

       8. Trial counsel rendered ineffective assistance by failing to timely
       and properly object to testimony by Investigator Chad Smith that
       created the false impression that Lucas had avoided prosecution and
23 at 19, 25). And a result, his tenth, eleventh, and twelfth “issues” in Ground #1 are similarly
mislabeled as “Issue IX,” “Issue X,” and “Issue XI,” respectively.
                                                13
      may be a flight risk, thus inferring his consciousness of guilt. (Doc. 8-
      23 at 19-24).

      9. Trial counsel rendered ineffective assistance by failing to timely
      and adequately argue for a judgment of acquittal based on
      insufficiency of the evidence to support the first-degree sodomy
      offense under Ala. Code §§ 13A-2-4(c) and 13A-6-60(8) because the
      overlap between the charges against him would have convinced the
      jury to acquit him of the first-degree sexual assault offense. (Doc. 8-
      23 at 25-30).

      10. Trial counsel rendered ineffective assistance by failing to timely
      and adequately argue that his convictions for attempted sodomy in the
      first degree and sexual abuse in the first degree violated the Double
      Jeopardy Clause of the Fifth Amendment (Doc. 8-23 at 31-35).

      11. Trial counsel rendered ineffective assistance by failing to request a
      jury instruction based on § 13A-4-2(c) in connection with the
      attempted first-degree sodomy offense. (Doc. 8-23 at 35-41).

      12. Trial counsel rendered ineffective assistance by failing to request a
      written jury instruction on the definition of “mental incapacitation,” as
      set out in Ala. Code §§ 13A-6-60(6) and 13A-6-66(a)(2), in the
      context of the first-degree sexual abuse offense. (Doc. 8-23 at 42-44).

      13. The trial court was without jurisdiction and authority to convict
      and sentence him to imprisonment for both attempted sodomy in the
      first degree and sexual abuse in the first degree. (Doc. 8-23 at 45-47).
(Docs. 8-22 & 8-23).

      The State moved to dismiss the Rule 32 petition. (Doc. 8-24). The next day,

July 18, 2017, the circuit court entered a one-page order denying the petition

without a hearing, stating summarily that Lucas’s claims were procedurally

precluded under Rule 32.2, Ala. R. Crim. P., or were without merit. (Doc. 8-25).

                                         14
On July 29, 2017, Lucas mailed a motion to vacate and set aside that order

pursuant to Rule 59(e), Ala. R. Civ. P. (Doc. 8-26 at 43). On August 23, 2017,

Lucas filed a motion to expedite a ruling on the Rule 59 motion. (Doc. 8-27 at 1-

5). At the same time, he also filed in the trial court a notice of appeal (see Doc. 8-

21 at 5) and an application to proceed in forma pauperis (“IFP”) on appeal (Doc.

8-28).

         Upon receiving a copy of Lucas’s notice of appeal, the ACCA issued a

deficiency notice dated August 28, 2017, advising that, within 14 days, Lucas had

to: (1) pay the $200 appellate docketing fee in full, or (2) provide the ACCA with

proof that (a) the trial court had granted an application by him to proceed IFP on

appeal or (b) he had an IFP application pending in the trial court. (Doc. 8-29).

The next day, August 29, 2017, the trial judge entered an order advising Lucas that

his application to proceed IFP on appeal would “not be considered until he has

filed his Alabama Department of Corrections Average Inmate Deposit Balances for

the past 12 months.” (Doc. 8-30).

         On September 6, 2017, the plaintiff filed another application to proceed IFP

on appeal, this time directly in the ACCA. (Doc. 8-31). On September 21, 2017,

that court issued an order notifying Lucas that his IFP application was deficient

and requiring him to provide “a certificate of the warden or other appropriate

                                           15
officer of the institution in which [he] was confined, stating the amount of money

or securities on deposit to [his] credit in any account in the institution for the

previous twelve months.” (Doc. 8-32). That order further warned that Lucas’s

appeal would be dismissed if such documentation was not received within 14 days

from the date of the order, i.e., October 5, 2017. (Id.) Lucas claims that, in

response, on September 28, 2017, he mailed to the ACCA “a copy of [his]

P.M.O.D. [Prisoners’ Money on Deposit] account attached as ordered.” (Doc. 1-2

at 26). While Lucas has not provided this court with a copy of that document, he

alleges that his prison “account printout showed that he had [only] $15.12 when he

requested leave to proceed [IFP] on appeal ….” (Id.) Lucas has also

acknowledged, however, that he had received $1,224.00 in deposits to his prison

account in the 12 months preceding his application to proceed IFP on appeal.

(Doc. 10 at 117). On October 10, 2017, the ACCA issued an order summarily

denying Lucas’s IFP application and requiring him to pay the $200 appellate

docket fee by October 24, 2017. (Doc. 8-33).

      In response, on October 18, 2017, Lucas filed a petition for a writ of

mandamus in the Alabama Supreme Court to compel the ACCA to allow him to

proceed IFP on his state collateral appeal. (Doc. 10 at 101-124). He also moved in

the Alabama Supreme Court for permission to proceed IFP on the mandamus

                                           16
petition. (Id. at 137). On October 26, 2017, however, the ACCA entered an order

dismissing Lucas’s Rule 32 appeal for failure to pay the filing fee within the time

allotted (Doc. 8-34); Lucas v. State, No. CR-16-1247, 268 So. 3d 638 (Ala. Crim.

App. 2017) (table), accompanied by a certificate of judgment. (Doc. 10 at 127).

On November 3, 2017, the Alabama Supreme Court granted Lucas’s application to

proceed IFP in relation to his mandamus petition. (Id. at 139). Ultimately, though,

the Alabama Supreme Court entered a one-page order on January 29, 2018,

summarily denying his mandamus petition. (Id. at 143). On February 12, 2018,

Lucas filed a lengthy “petition for reconsideration or rehearing” (id. at 145-173),

but the Alabama Supreme Court summarily denied it on March 13, 2018. (Id. at

175).

        F.     Federal Habeas Petition

        Lucas then filed his instant pro se federal habeas corpus petition pursuant to

28 U.S.C. § 2254. (Doc. 1). That filing was received and docketed by the clerk of

this court on August 1, 2018 (id. at 1), but Lucas signed and dated it June 27, 2018

(id. at 6). In the petition and its accompanying supplement (Doc. 1-2)5, which total

a combined 182 pages, Lucas raises the same claims set forth above from his Rule

5
  The petition itself is Doc. 1. Lucas also filed a lengthy supplement further arguing and
explicating his claims. That supplement was originally docketed as Doc. 1-1. However, the
court discovered that several pages of the supplement were not scanned in Doc. 1-1, so the clerk
re-scanned the petition and the supplement together, which are now designed on the docket sheet
as Doc. 1-2. All pinpoint citations thereto are to the page of the electronically-filed document.
                                               17
32 petition, plus five additional ones, namely, that (1) there was an absence of

“available” and “effective” “State corrective process” to allow him to exhaust his

claims, based on the Alabama courts’ refusal to allow Lucas to proceed IFP on his

state collateral appeal (Doc. 1-2 at 20-40); (2) his convictions for attempted

sodomy in the first degree and for sexual abuse in the first degree violated double

jeopardy (id. at 132-141); (3) the jury returned mutually exclusive verdicts of guilt

(id. at 142-154); (4) the evidence was constitutionally insufficient to support his

conviction for sexual abuse in the first degree (id. at 155-162); (4) he is entitled to

relief “in light of newly discovered scientific evidence” (id. at 163-167); and (5) he

is “actually and factually innocent” so his incarceration violates due process (id. at

168-176).

      The State responded by filing a 73-page answer (Doc. 8), appending

approximately 1,759 pages of records from the state court trial, appellate, and

collateral proceedings. (Doc. 8-1 through 8-34). In its answer, the State denies

Lucas is entitled to habeas relief, arguing that his claims for federal habeas relief

are time barred, procedurally defaulted, meritless, or some combination thereof.

On October 1, 2018, Lucas filed a traverse, comprised of a 29-page brief and

another 146 pages of exhibits. (Doc. 10).

II.   Statute of Limitations

                                          18
      The undersigned first considers the State’s argument that Lucas’s habeas

petition is untimely. Under the Anti-Terrorism and Effective Death Penalty Act

(“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214 (1996), habeas applications filed

by state prisoners pursuant to 28 U.S.C. § 2254 are subject to a one-year statute of

limitations that begins to run from the latest of four dates:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1). However, the “time during which a properly filed

application for State post-conviction or other collateral review with respect to the

pertinent judgment or claim is pending shall not be counted toward any period of

limitation under [§ 2244(d)(1)].” 28 U.S.C. § 2244(d)(2).

      The State argues Lucas’s habeas claims are governed by § 2244(d)(1)(A)

and that the statute-of-limitations clock thus commenced when his conviction
                                          19
became final. The State posits that to have occurred on August 16, 2016, ninety

days after the ACCA issued its certificate of judgment concluding Lucas’s initial

direct appeal, on May 18, 2016. The State further asserts Lucas’s litigation of his

“June 29, 2016 motion to modify his split sentence for first-degree sexual assault

did not subsequently toll the running of the statute of limitations.” (Doc. 8 at 54, ¶

58). The State acknowledges that Lucas’s filing his petition for post-conviction

relief under Rule 32, Ala. R. Crim. P., could toll the limitations period under §

2244(d)(2) from the time he filed that petition until his appeal from the denial

thereof was dismissed by the ACCA on October 26, 2017. (Id.) And the State

insists that the statute of limitations expired before Lucas filed his federal habeas

petition, which the State says happened on August 1, 2018. (Id.) The State’s

calculation of the running of the limitations period under § 2244(d)(1)(A),

however, is erroneous, as explained below.

      The Supreme Court has recognized that, for purposes of § 2244(d)(1)(A), the

final judgment means the sentence. Burton v. Stewart, 549 U.S. 147, 156 (2007).

As such, where a convicted defendant is successful in obtaining a resentencing,

whether on direct appeal or in collateral proceedings, the entry of the new sentence

constitutes a new judgment, and the statute of limitations under § 2244(d)(1)(A)

does not begin to run on federal habeas claims attacking that judgment until it

                                          20
becomes final. See id. at 156-57; Robbins v. Secretary for Dep’t of Corr., 483 F.3d

737, 738-39 (11th Cir. 2007); Hepburn v. Moore, 215 F.3d 1208, 1209 (11th Cir.

2000); cf. Magwood v. Patterson, 561 U.S. 320, 342 (2010) (holding that a

petitioner’s § 2254 habeas application was not a “second or successive” application

under 28 U.S.C. § 2244(b) because it was the first to challenge the new judgment

arising from his resentencing). Indeed, that rule applies in this circuit even if the

petitioner’s habeas claims challenge only the underlying conviction and not any

aspect of his resentencing. Ferreira v. Secretary, Dep’t of Corr., 494 F.3d 1286,

1292-93 (11th Cir. 2007); Thompson v. Florida Dep’t of Corr., 606 F. App’x 495,

505 (11th Cir. 2015); cf. Insignares v. Secretary, Fla. Dep’t of Corr., 755 F.3d

1273, 1281 (11th Cir. 2014) (“When a habeas petition is the first to challenge a

new judgment [following a resentencing], it is not ‘second or successive’ [under §

2244(b)], regardless of whether its claims challenge the sentence or the underlying

conviction.”). Likewise, where a defendant is initially convicted and sentenced on

multiple counts in a single judgment, if his conviction or prison sentence is later

invalidated as to one or more counts, his resentencing creates a new judgment

resetting the limitations period of § 2244(d)(1)(A) as to the convictions and

sentences on all counts. See Everett v. Secretary, Fla. Dep’t of Corr., 2019 WL

118016, *3-4 (M.D. Fla. Jan. 7, 2019); see also Fritts v. Jones, 2015 WL 4873646,

                                          21
*2 (N.D. Fla. Aug. 13, 2005) (holding that, where state appellate court vacated one

of two convictions and instructed trial court to enter a conviction and resentencing

on a lesser-included offense, the conviction became final after he was resentenced

on remand); Maharaj v. Sec’y for Dep’t of Corr., 304 F.3d 1345, 1348 (11th Cir.

2002) (where petitioner was originally convicted on multiple counts but was still

awaiting resentencing on one of them, the judgment was not yet final for habeas

purposes, so his § 2254 petition challenging all convictions and sentences was not

ripe for review); cf. Rocha v. Secretary, Fla. Dep’t of Corr., 692 F. App’x 576, 578

(11th Cir. 2017) (holding that where petitioner was convicted on two counts in one

judgment, subsequent resentencing on one count gave rise to a new judgment for

purposes of habeas claims related to both counts, defeating argument that petition

was second or successive under § 2244(b) to the extent it included claims attacking

“undisturbed” conviction and sentence); McCloud v. Hooks, 560 F.3d 1223, 1229-

30 (11th Cir. 2009) (holding that limitations period of § 2254(d)(1)(A) was

triggered separately for claims challenging guilty-plea burglary conviction and

those challenging later conviction at trial for capital murder; while both counts

were originally in same indictment, the trial court sentenced the defendant at

separate times and had entered separate judgments).




                                         22
       Lucas was initially convicted at trial and sentenced on two counts: attempted

sodomy in the first degree and sexual abuse in the first degree. On direct appeal,

the conviction and sentence for the latter offense were affirmed, but the conviction

and sentence on the former were reversed for insufficient evidence, with the

ACCA remanding the case to the trial court with instructions to enter a conviction

on a lesser-included offense, attempted sexual misconduct, and to resentence Lucas

accordingly. The trial court then carried out that mandate on remand. Under the

legal principles set forth above, the state trial court’s act resentencing of Lucas

following his initial direct appeal created as a new judgment for purposes of

establishing the finality of both of his convictions and sentences under §

2244(d)(1)(A). The State is therefore wrong that the commencement of the federal

limitations period might be tied to the Alabama Court of Criminal Appeals’

opinion or the certificate of judgment on Lucas’s initial direct appeal or the 90-day

period in which he might have thereafter sought to file a petition for certiorari in

the Supreme Court of the United States. 6

6
  Where an Alabama state prisoner’s direct appeal terminates in the Alabama Supreme Court but
he does not seek review in the United States Supreme Court, his conviction becomes final for
purposes of § 2244(d)(1)(A) upon the expiration of the 90-day period in which he could have
filed a timely petition for certiorari in the United States Supreme Court. See Arthur v. Thomas,
739 F.3d 611, 618 (11th Cir. 2014); Bond v. Moore, 309 F.3d 770, 773 (11th Cir. 2002). The
State’s calculation of the limitations period here assumes Lucas is entitled to the benefit of that
90-day period, running from the ACCA’s issuance of a certificate of judgment on Lucas’s initial
direct appeal on May 18, 2016. However, Lucas did not seek certiorari review in the Alabama
Supreme Court following the ACCA’s ruling on his initial direct appeal, so even if the finality of
                                                23
       Because Lucas’s resentencing created a new judgment, the next question is:

“When did that judgment become final?” Under § 2244(d)(1)(A), the limitations

period begins to run on the date the petitioner’s conviction becomes “final by the

conclusion of direct review or the expiration of the time for seeking such review.”

Assuming a petitioner timely pursues all available state and federal relief, his

conviction becomes final for purposes of the limitations period when the Supreme

Court denies or rules on the merits of his certiorari petition. See Phillips v.

Warden, 908 F.3d 667, 670 (11th Cir. 2018) (citing Gonzalez v. Thaler, 565 U.S.

134, 149-50 (2012)). If the petitioner timely pursues all available state relief on

direct review but does not file a petition for certiorari to the United States Supreme

Court, his conviction becomes final at the expiration of the period for filing such a

petition. See id. But if the petitioner fails to timely pursue all available state relief




his conviction were linked to the ACCA’s opinion, Lucas would not be eligible for certiorari
review in the United States Supreme Court, meaning he would not be entitled to the additional
90 days before his state conviction became final. See McMillian v. Peters, 2018 WL 4599653, at
*1 n. 1 (11th Cir. Mar. 7, 2018) (citing Pugh v. Smith, 465 F.3d 1295, 1300 (11th Cir. 2006)).
Rather, where a direct appeal terminates short of the State’s highest court, the conviction
becomes final upon the expiration of the deadline for taking the next procedural step required for
seeking further state-court review. See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012). Finally,
the 90-day filing period for a certiorari petition in the United States Supreme Court runs from the
date of the judgment or order to be reviewed, not from the issuance of the state-court appellate
mandate, Chavers v. Secretary, Fla. DOC, 468 F.3d 1273, 1275 (11th Cir. 2006), the equivalent
of which in Alabama is the certificate of judgment. See Rule 41, Ala. R. App. P.; Committee
Comments to Rule 36, Ala. R. App. P.; Hammonds v. Commissioner, DOC, 822 F.3d 1201, 1207
(11th Cir. 2016).
                                                24
on direct review, his conviction becomes final when the time for seeking review in

the relevant state court expires. See id.

      The state trial court held a hearing on May 26, 2016, at which it verbally

resentenced Lucas to six months imprisonment for the attempted sexual

misconduct conviction, to run concurrently with the previously-imposed split

sentence on the first-degree sexual abuse count. On May 31, 2016, the court issued

a written resentencing order formally recognizing those terms. After being

resentenced, Lucas had 42 days in which to file another direct appeal. Rule

4(b)(1), Ala. R. App. P.; Miller v. Alabama, 2018 WL 7503907, *2 (11th Cir. Aug.

3, 2018). On July 1, 2016, Lucas filed a notice of appeal referencing the trial

court’s resentencing order of May 31st. So even assuming Lucas might be deemed

to have been resentenced at the hearing on May 26th, his notice of appeal was filed

within the 42-day deadline.

      Ultimately, the Alabama Court of Criminal Appeals dismissed Lucas’s

appeal on March 17, 2017, concluding it lacked statutory authority to hear the

particular type of claims he raised, which the appellate court interpreted as

challenging the trial court’s refusal to modify his earlier split sentence. However,

where an appellate court involuntarily dismisses a defendant’s timely direct appeal,

the Eleventh Circuit has recognized that the conviction is not final for habeas

                                            25
purposes until at least the time of the dismissal. See Stewart v. United States, 646

F.3d 856, 857 (11th Cir. 2011) (for purposes of analogous one-year limitations

period of 28 U.S.C. § 2255(f)(1), federal conviction was final 90 days after direct

appeal dismissed based on appeal-waiver provision in plea agreement); Roberts v.

Secretary, Dep’t of Corr., 2018 WL 4352792, at *1 (11th Cir. Aug. 29, 2018)

(conviction became final 90 days after state appellate court denied motion to

reinstate direct appeal that had been previously dismissed for failure to pay

appellate docketing fee); King v. Secretary, Fla. Dep’t of Corr., 2017 WL

6760186, at *2 (11th Cir. Jan. 5, 2017) (indicating conviction became final 90 days

after state appellate court dismissed direct appeal for failure to timely file appellate

brief). Following the ACCA’s dismissal opinion, Lucas filed an application for

rehearing in that court, and then, when it was denied, a petition for certiorari in the

Alabama Supreme Court. There is no claim by the State, nor does it otherwise

appear from the record, that either filing was untimely. See generally Rule 40(c),

Ala. R. App. P. (requiring an application for rehearing to be filed within 14 days of

the appellate decision); Rule 39(c)(2), Ala. R. App. P. (requiring a petition for

certiorari in a criminal case to be filed within 14 days of the denial of rehearing by

the ACCA). The Alabama Supreme Court denied certiorari and a certificate of

judgment issued on June 9, 2017. Therefore, the judgment that Lucas attacks in

                                          26
this habeas action did not become final until 90 days later, on September 7, 2017,

upon the expiration of the period in which Lucas could have filed a timely

certiorari petition in the United States Supreme Court. See Bond v. Moore, 309

F.3d 770, 774 (11th Cir. 2002). By that measure, the federal habeas limitations

period expired one year later, on September 7, 2018. However, under the “prison

mailbox rule,” see Houston v. Lack, 487 U.S. 266 (1988), Lucas’s pro se § 2254

habeas petition would be deemed filed as of July 27, 2018, the date he signed and

dated it. See McCloud, 560 F.3d at 1227. But even using the date the clerk

formally docketed the petition, August 1, 2018, Lucas’s petition is timely, even

with no tolling. 7




7
  For good measure, it appears that Lucas is entitled to a period of statutory tolling under 28
U.S.C. § 2244(d)(2). Before the Alabama Supreme Court denied Lucas’s petition for certiorari
concluding the state direct appeal following his resentencing, Lucas had already filed a Rule 32
petition in the state trial court, no later than May 19, 2017. The State does not dispute that such
petition was properly filed for purposes of § 2244(d)(2). As a result, Rule 32 petition filing
would toll the limitations period, assuming it had not expired previously. See McCloud, 560
F.3d at 1227. Indeed, no time at all would have come off § 2241(d)(1)’s one-year clock at that
point because, as explained in the text, Lucas’s direct appeal following his resentencing was not
final until September 7, 2017. The State also does not dispute that Lucas’s Rule 32 application
would have remained pending in the state courts for purposes of § 2244(d)(2) until at least
October 26, 2017, when the ACCA dismissed Lucas’s collateral appeal and issued a certificate of
judgment, based on his failure to pay the appellate docket fee. (Doc. 8 at 55, ¶ 58). Under that
scenario, which affords Lucas no additional tolling for his unsuccessful mandamus petition in the
Alabama Supreme Court seeking to compel the ACCA to allow him to proceed IFP on his Rule
32 appeal, the limitations period of § 2244(d)(1)(A) would have not have expired until October
26, 2018. Again, Lucas filed his § 2254 petition no later than August 1, 2018.
                                                27
III.   Review Standards

       A district court is authorized to grant federal habeas relief to a state prisoner

who establishes that he is in custody in violation of the Constitution or laws or

treaties of the United States. 28 U.S.C. § 2254(a). However, such relief is not

available for errors of state law unless such error also gives rise to a violation of

federal law. Swarthout v. Cooke, 562 U.S. 216, 219 (2011). Further, “federal

courts will not review questions of federal law presented in a habeas petition when

the state court’s decision rests upon a state-law ground that ‘is independent of the

federal question and adequate to support the judgment.’” Cone v. Bell, 556 U.S.

449, 465 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991); Lee v.

Kemna, 534 U.S. 362, 375 (2002)); Wainwright v. Sykes, 433 U.S. 72, 81-88

(1977).

       Also, a state prisoner is generally ineligible for habeas relief under § 2254

unless he has first exhausted the remedies available in the courts of the State of

conviction. 28 U.S.C. § 2254(b)(1)(A); Kelley v. Secretary for Dept. of Corr., 377

F.3d 1317, 1343-44 (11th Cir. 2004). As a matter of comity, the rule requires the

federal courts to allow the states the initial “opportunity to pass upon and correct

errors of federal law in the state prisoner’s conviction.” Fay v. Noia, 372 U.S. 391,

438 (1963). “[C]onsistent with the longstanding requirement that habeas

                                           28
petitioners must exhaust available state remedies before seeking relief in federal

court, ... when a petitioner fails to raise his federal claims in compliance with

relevant state procedural rules, the state court’s refusal to adjudicate the claim

ordinarily qualifies as an independent and adequate state ground for denying

federal review.” Cone, 556 U.S. at 465 (citing Coleman, 501 U.S. at 731).

      The exhaustion requirement is not satisfied until the claim has been fully and

fairly presented to the state courts for consideration. Picard v. Connor, 404 U.S.

270, 275-76 (1971); Heath v. Jones, 863 F.2d 815, 818 (11th Cir. 1989). To do so,

a state prisoner must present any federal constitutional or statutory claim through

one complete round of the State’s trial and appellate review process, either on

direct appeal or in State post-conviction proceedings, O’Sullivan v. Boerckel, 526

U.S. 838, 845 (1999), which in Alabama includes presentation to the Alabama

Supreme Court. See Pruitt v. Jones, 348 F.3d 1355, 1359 (11th Cir. 2003); Smith

v. Jones, 256 F.3d 1135, 1140-41 (11th Cir. 2001). Where a claim has not been

exhausted in the State courts and the time in which to present the claim there has

expired, the claim is procedurally defaulted and habeas review in the federal courts

is generally precluded. See Coleman v. Thompson, 501 U.S. 722, 735 n. 1 (1991);

McNair v. Campbell, 416 F.3d 1291, 1305 (11th Cir. 2005).




                                          29
      Where a state prisoner has procedurally defaulted a federal claim in the state

courts, either because of a state-law procedural bar or a want of exhaustion, a

petitioner is entitled to federal habeas review on the merits of any such claim only

upon a showing of either (1) “cause” for the default and resulting “prejudice,” or

(2) that failure to review the claim will result in a “fundamental miscarriage of

justice.” See Spencer v. Secretary, Dep’t of Corr., 609 F.3d 1170, 1179-80 (11th

Cir. 2010); In re Davis, 565 F.3d 810, 821 (11th Cir. 2009). “To establish ‘cause’

for procedural default, a petitioner must demonstrate that some objective factor

external to the defense impeded the effort to raise the claim properly in the state

court.” Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir. 2003) (quotation

marks and citation omitted); see also Murray v. Carrier, 477 U.S. 478, 488 (1986).

“To establish ‘prejudice,’ a petitioner must show that there is at least a reasonable

probability that the result of the proceeding would have been different.”

Henderson, 353 F.3d at 892 (citation omitted). The “miscarriage of justice”

exception applies “where a constitutional violation has resulted in the conviction of

someone who is actually innocent.” House v. Bell, 547 U.S. 518, 536 (2006)

(citation omitted). “[P]risoners asserting innocence as a gateway to defaulted

claims must establish that, in light of new evidence, ‘it is more likely than not that

no reasonable juror would have found petitioner guilty beyond a reasonable

                                          30
doubt.’” Id., 547 U.S. at 536-37 (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)).

      Even where this court is authorized to review a federal claim on the merits,

the scope of review may be limited significantly by AEDPA. See 28 U.S.C. §

2254; Williams v. Taylor, 529 U.S. 362, 402-03 (2000). Where a claim was

adjudicated on the merits in state court, habeas relief under § 2254 is precluded

unless the state court’s adjudication of the claim resulted in a decision that was

either (1) “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States,”

28 U.S.C. § 2254(d)(1), or (2) “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding,” 28 U.S.C. §

2254(d)(2). Further, factual determinations by state courts are presumed correct,

subject to being rebutted only upon a showing by clear and convincing evidence.

28 U.S.C. § 2254(e)(1).

      The Supreme Court has explained that “[a] state-court decision is contrary to

this Court’s clearly established precedents if it applies a rule that contradicts the

governing law set forth in our cases, or if it confronts a set of facts that is

materially indistinguishable from a decision of this Court but reaches a different

result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at

                                           31
405; Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam)). The Supreme Court has

likewise stated that “[a] state-court decision involves an unreasonable application

of this Court’s clearly established precedents if the state court applies this Court’s

precedents to the facts in an objectively unreasonable manner.” Id. (citing

Williams, 529 U.S. at 405; Woodford v. Visciotti, 537 U.S. 19, 24-25 (2002)). The

phrase “clearly established Federal law” in § 2254(d)(1) refers to the holdings, as

opposed to the dicta, of the decisions of the United States Supreme Court, in

precedent issued at the time the state court rendered its decision. Carey v.

Musladin, 549 U.S. 70, 74 (2006); Yarborough v. Alvarado, 541 U.S. 652, 660-661

(2004); Lockyer v. Andrade, 538 U.S. 63, 71-72 (2003); see also Neelley v. Nagle,

138 F.3d 917, 923 (11th Cir. 1998) (“[A] district court evaluating a habeas petition

under § 2254(d) should survey the legal landscape at the time the state court

adjudicated the petitioner’s claim to determine the applicable Supreme Court

authority” (internal quotation marks and citation omitted), overruled on other

grounds by Williams, as stated in Parker v. Head, 244 F.3d 813, 835 (11th Cir.

2001)). By contrast, “clearly established Federal law” does not include decisions

of lower federal courts. Renico v. Lett, 559 U.S. 766, 778-79 (2010).

      “AEDPA thus imposes a highly deferential standard for evaluating state-

court rulings, and demands that state-court decisions be given the benefit of the

                                          32
doubt.” Renico, 559 U.S. at 773 (citations and internal quotation marks omitted).

For purposes of § 2254(d)(1), “an unreasonable application of federal law is

different from an incorrect application of federal law.” Harrington v. Richter, 562

U.S. 86, 101 (2011) (quoting Williams, 529 U.S. at 410 (emphasis original)).

“Indeed, ‘a federal habeas court may not issue the writ simply because that court

concludes in its independent judgment that the relevant state-court decision applied

clearly established federal law erroneously or incorrectly.’” Renico, 559 U.S. at

773 (quoting Williams, 529 U.S. at 411). Rather,

      [a] state court’s determination that a claim lacks merit precludes
      federal habeas relief so long as “fairminded jurists could disagree” on
      the correctness of the state court’s decision. Yarborough v. Alvarado,
      541 U.S. 652, 664 (2004). ... “[E]valuating whether a rule application
      was unreasonable requires considering the rule’s specificity. The
      more general the rule, the more leeway courts have in reaching
      outcomes in case-by-case determinations.” Ibid. “[I]t is not an
      unreasonable application of clearly established Federal law for a state
      court to decline to apply a specific legal rule that has not been
      squarely established by this Court.” Knowles v. Mirzayance, 556 U.S.
      111, 122 (2009) (internal quotation marks omitted).

Harrington, 562 U.S. at 786. Likewise, “a state-court factual determination is not

unreasonable [for purposes of § 2254(d)(2)] merely because the federal habeas

court would have reached a different conclusion in the first instance.” Wood v.

Allen, 558 U.S. 290, 301 (2010). “[E]ven if ‘[r]easonable minds reviewing the

record might disagree’ about the finding in question, ‘on habeas review that does

                                         33
not suffice to supersede the [state] trial court’s ... determination.’” Id. (quoting

Rice v. Collins, 546 U.S. 333, 341-342 (2006)).

IV.    Discussion of the Claims

       A.      “State Corrective Process” (Petition Issues I & II)

       The first two issues Lucas identifies in his supplement as “reasons why [his]

28 U.S.C. § 2254 habeas corpus [petition] should be granted” both have to do with

alleged inadequacies in Alabama’s “State corrective process.” (Id. at 14, 28).

Both claims boil down to challenges to the Alabama state courts’ refusal to grant

him IFP status on his state collateral appeal, despite his alleged indigency, and to

the ACCA’s associated dismissal of that appeal because of his failure to pay the

appellate docket fee. (See id. at 14-34). Such arguments may be relevant to rebut

contentions by the State that Lucas has procedurally defaulted other claims for

habeas relief by failing to properly present and exhaust them in the Alabama

appellate courts on his state collateral appeal. 8 See 28 U.S.C. § 2254(b)(1)


8
  Indeed, the State argues that, even to the extent Lucas may have otherwise properly raised
claims in his Rule 32 petition, those claims are procedurally defaulted because the ACCA
dismissed Lucas’s state collateral appeal for failure to pay the docket fee. Lucas argues that such
dismissal violated his constitutional rights because he was indigent and thus entitled to proceed
IFP, precluding or excusing any putative procedural default. Cf. Long v. District Court of Iowa,
in & for Lee Cty., 385 U.S. 192, 194-95 (1966) (holding that State violated equal protection by
refusing to furnish indigent prisoner with transcript of state habeas proceeding for purposes of
appeal); Clifton v. Carpenter, 775 F.3d 760, 767-68 (6th Cir. 2014) (holding that refusal of state
court to accept prisoner’s petition challenging his parole revocation, based on state statute
requiring prisoners to pay all unpaid court costs before being allowed to file a lawsuit or appeal,
violated indigent prisoner’s constitutional rights and thus could not serve as adequate and
                                                34
(providing that a state prisoner seeking federal habeas relief must have exhausted

available in the State courts or it must appear that “there is an absence of available

State corrective process” or that “circumstances exist that render such process

ineffective to protect the rights of the applicant”); Breazeale v. Bradley, 582 F.2d

5, 6 (5th Cir. 1978).9 However, a state criminal judgment becomes final and valid

independent state-law ground precluding federal habeas review). That procedural default issue
raises a substantial constitutional question, insofar as it appears undisputed that, at the time he
applied for leave to proceed IFP on his Rule 32 appeal, Lucas had only $15.12 in his prisoner
account and was thus not able to afford the $200 appellate docket fee. Rather, it appears that the
Alabama courts applied a state rule authorizing summary denial of a prisoner’s IFP application
despite a present inability to pay because the prisoner had received “substantially more” than the
amount of an applicable filing fee in deposits to his prison account during the preceding twelve
months. See Ex parte Wyre, 74 So. 3d 479, 482 (Ala. Crim. App. 2011); Ex parte Cook, 202 So.
3d 316, 320-21 (Ala. 2016); see also Windham v. Davenport, 2017 WL 6060896, at *8-9 (M.D.
Ala. Aug. 14, 2017), report and recommendation adopted sub nom. Windham v. Strange for
Alabama, 2017 WL 6061021 (M.D. Ala. Dec. 7, 2017). Lucas acknowledges that, in his case,
the amount of prior annual deposits to his prison account was approximately $1,224. The
Eleventh Circuit has yet to examine Alabama’s “look back” or “could have saved” approach to
assessing prisoner IFP applications, but members of other federal and state courts in Alabama
have expressed concerns over its legality, as least if applied across the board. See Ex parte
Johnson, 123 So. 3d 953, 953 (Ala. 2013) (Murdock, J., concurring specially); id. at 953-54
(Moore, C.J., dissenting); Windham, 2017 WL 6060896, at *9; Baker v. Alabama, 2017 WL
3205778, at *1 n. 1 (N.D. Ala. May 3, 2017), report and recommendation adopted, 2017 WL
3191157 (N.D. Ala. July 27, 2017); also cf. Collier v. Tatum, 722 F.2d 653, 655-57 (11th Cir.
1983) (interpreting the federal IFP statute, 28 U.S.C. § 1915, as allowing a district court to deny
a prisoner IFP application based on consideration of decrease in prison account balance but
suggesting that the court must be able to conclude that the purpose of withdrawals appeared
intended to avoid payment of filing fees and that prisoners must be given a reasonable
opportunity to explain withdrawals). Ultimately, however, it is unnecessary for this court to
confront the issue here, because, as explained in the text, all of the claims that the State contends
Lucas defaulted by virtue of the dismissal of his state collateral appeal are procedurally defaulted
on other grounds (e.g., they were barred from collateral review under Rule 32.2, Ala. R. Crim.
P.) or are due to be denied on the merits.
9
  Published decisions of the former Fifth Circuit handed down before October 1, 1981 are
binding precedent in the Eleventh Circuit. Bonner v. City of Prichard, 661 F.2d 1206, 1207
(11th Cir. 1981) (en banc).
                                                 35
before State postconviction review proceedings occur. Accordingly, defects in

postconviction proceedings do not undermine the integrity of the conviction or

sentence, so they cannot themselves serve as the basis for federal habeas relief.

See Carroll v. Secretary, DOC, 574 F.3d 1354, 1365 (11th Cir. 2009); Quince v.

Crosby, 360 F.3d 1259, 1262 (11th Cir. 2004); Littleton v. Carter, 2016 WL

7972059, at *14 (N.D. Ala. Nov. 28, 2016), report and recommendation adopted,

2017 WL 283257 (N.D. Ala. Jan. 23, 2017); accord Lambrix v. Secretary, Fla.

DOC, 756 F.3d 1246, 1263 (11th Cir. 2014) (“A habeas petitioner cannot assert a

viable, freestanding claim for the denial of the effective assistance of state

collateral counsel in post-conviction proceedings.”). Thus, to the extent Lucas

might conceive his arguments related to alleged infirmities in Alabama’s “State

corrective process” as raising independent claims for habeas relief, they are due to

be denied.

      B.     Insufficiency of the Evidence (Petition Issue VI)

      The undersigned next turns Lucas’s claim alleging that the evidence was

constitutionally insufficient to sustain his conviction for sexual abuse in the first

degree. It is a violation of the Due Process Clause of the Fourteenth Amendment

to convict a criminal defendant absent evidence from which a rational trier could

have found all essential elements of the offense beyond a reasonable doubt.

                                          36
Jackson v. Virginia, 443 U.S. 307, 319 (1979). In performing that analysis, a court

looks to state law to determine the elements of the offense but the minimum

amount of evidence required to meet due process standards as it relates to proving

those elements is purely a matter of federal law. Coleman v. Johnson, 566 U.S.

650, 655 (2012).

      To convict Lucas of first-degree sexual abuse under the applicable statutory

subsection, the State was required to prove he “subject[ed]” H.B. to “sexual

contact” and that H.B. was “incapable of consent by reason of being physically

helpless or mentally incapacitated.” Ala. Code § 13A-6-66(a)(2). Several of those

terms are further defined by statute, as follows:

      (3) SEXUAL CONTACT. Any touching of the sexual or other
      intimate parts of a person not married to the actor, done for the purpose
      of gratifying the sexual desire of either party.

      ***

      (6) MENTALLY INCAPACITATED. Such term means that a
      person is rendered temporarily incapable of appraising or controlling
      his conduct owing to the influence of a narcotic or intoxicating
      substance administered to him without his consent, or to any other
      incapacitating act committed upon him without his consent.

      (7) PHYSICALLY HELPLESS. Such term means that a person is
      unconscious or for any other reason is physically unable to
      communicate unwillingness to an act.

Ala. Code § 13A-6-60.

                                          37
       Under the State’s theory, Lucas committed the offense by rubbing or

otherwise touching H.B.’s upper lip and the base of her nose with his penis while

she was sleeping. Lucas insists, however, that the evidence is insufficient under

Jackson to support that he engaged in that conduct. At the outset, Lucas urges that

the State’s case hinged on H.B.’s testimony because there was no other eyewitness

to the offense and the State tried but failed to collect any corroborating forensic

evidence. Lucas points out that, while H.B. testified that she felt “something”

rubbing against her upper lip and the base of her nose, she acknowledges she had

been sleeping, and she did not claim to have seen what was touching her as it was

occurring. Indeed, Lucas highlights that, under the State’s own theory, H.B. was

“physically helpless” because she was “unconscious” when Lucas subjected her to

sexual contact, so, according to Lucas, even H.B. herself would have been

engaging in speculation and guesswork as to just what was touching her face.

       This claim is procedurally defaulted. Lucas did not argue in the Alabama

state courts that the evidence did not reasonably allow a finding, as a factual

matter, that he touched H.B.’s upper-lip area with his penis, and he certainly made

no such claim based specifically on the Due Process Clause, Jackson, or federal

law otherwise.10 See Preston v. Secretary, Fla. DOC, 785 F.3d 449, 457-62 (11th

10
  Lucas did argue in the ACCA on direct appeal that the evidence was insufficient to sustain this
conviction and that the trial court thus should have granted his motion for judgment of acquittal
                                               38
Cir. 2015) (defendant failed, for purposes of exhaustion requirement under §

2254(b), to give fair notice to the Florida state courts that his insufficiency-of-the-

evidence claim was based on federal due process principles where he only cited

state-law cases and did not cite the United States Constitution or rely on federal

caselaw). Nor did Lucas seek certiorari review in the Alabama Supreme Court on

his initial direct appeal with respect to the ACCA’s rejection of his claim that the

evidence was insufficient to support his first-degree sexual abuse conviction. That

would operate as a procedural default under O’Sullivan and Pruitt. But even if

Lucas has not procedurally defaulted this claim or that he might overcome the

default, the claim is due to be denied on the merits, as explained below.

       “Jackson claims face a high bar in federal habeas proceedings.” Coleman,

566 U.S. at 651. “Under Jackson, evidence is sufficient to support a conviction if,

‘after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. at 654 (quoting Jackson, 443 U.S. at 319 (emphasis in

on the charge. However, that claim was based on the argument that a victim’s upper-lip area is
not included within the “sexual or other intimate parts of a person” under § 13A-6-60(3) such
that the act of touching that area, even with one’s penis, does not qualify as “sexual contact” for
purposes of § 13A-6-66(a)(2). (See Doc. 8-8 at 51-59); Lucas, 204 So. 3d at 933-35. The
ACCA disagreed, holding that Lucas’s conduct shown by the evidence qualified as having
subjected H.B. to “sexual contact” under the statute. But the point here is that Lucas’s
insufficiency claim in the ACCA was a purely legal one, based on how to interpret § 13A-6-
66(a)(2). As such, that claim is materially distinct from Lucas’s present one, that the evidence
was constitutionally insufficient to allow a finding, as a factual matter, that he touched H.B.’s
upper-lip area with his penis.
                                                39
Coleman). Thus, “the assessment of the credibility of witnesses is generally

beyond the scope of review.” Schlup, 513 U.S. at 330. Further, “Jackson leaves

juries broad discretion in deciding what inferences to draw from the evidence

presented at trial, requiring only that jurors ‘draw reasonable inferences from basic

facts to ultimate facts.’” Coleman, 566 U.S. at 655 (quoting Jackson, 443 U.S. at

319). In other words, a jury’s factual findings will be upheld unless “so

unsupportable as to fall below the threshold of bare rationality.” Id. at 656.

      At trial, H.B. gave the following account of the incident that gave rise to the

charges against Lucas:

      A. While I was asleep I felt something agitating my face, rubbing it.
      It was kind of like when you’re half asleep and you can hear your
      alarm going off but you don't really want to wake up, and I slowly
      started to wake up. I could feel it the whole time.

      Q. And when you say feel it, tell me where you were feeling it?

      A. Around the base of my nose and my upper lip.

      Q. Okay. All right.

      ***

      A. And I woke up and saw a penis in my face and … and a hand
      holding it. And so I pulled back and covered my hands my mouth
      with my hands and this man took a step back from my bed but was
      still facing me, and I could see his silhouette, I could tell he had no
      hair and I could see his belt was undone and his pants were around his
      hips.

                                         40
***

Q. Okay. And … it appeared like it was erect, is that fair to say?

A. Yes.

***

Q. Okay. All right. What happened after that?

A. We were staring at each other. I was trying to figure out who he
was …. And we just kept staring at each other. And I was kind of just
-- I didn’t know if I should scream or fight, I was just kind of –

Q. Let me ask you about that. When you first woke up and you had
your hands on your face, how did you feel?

A. Pretty terrified because I didn’t know who he was or why it
happened.

Q. Okay. Then what happened next?

A. I was kind of just waiting on him to do something, say something,
but nothing was ever said, you know.

***

Q. Okay. All right. So after that what happened next?

A. After we were staring at each other for maybe ten seconds, fifteen
seconds, he turned around and started walking out of my door and I
heard him buckling his belt. And he left my door open. And I heard
him walk around into my mom’s room and I had decided I needed to
figure out who this was, so I got up and followed him in there and my
mom’s light was off, and so I turned it on and I saw him on the right
side of the bed, he was like leaning over the bed. … And then when I
turned the light on he kind [sic] of stood back up and we looked at
each for about two or three seconds, and I saw what he was wearing
                                  41
      and I turned the light back off and went back to my room and locked
      the door.

      Q. Okay. Now let me ask you this. When you turned that light on,
      did you recognize who it was?

      A. Yes.

      Q. And who was it?

      A. Brian Lucas.

(R. 173-177, Doc. 8-4 at 105-109).

      Thus, H.B.’s trial testimony was that, as she was asleep in her bed, she felt

something agitating her upper lip area; that it led her slowly to awake; and that, as

she opened her eyes, she saw the silhouette of a man with no hair standing in her

darkened room with his pants down, holding his penis right next to her face. It

rather plainly involved no undue speculation or unwarranted leap of logic or reason

for the jury to infer that the object that had been touching H.B.’s face was, in fact,

the man’s penis. Indeed, it’s an entirely a common-sense deduction. And while

H.B. admitted she could not identify the man initially as he stood in her dark room,

she testified that when he walked out after a few moments, she followed him down

to her mother’s room a few seconds later, turned on the light, and saw Lucas, a

man whom she had known for years. In short, H.B.’s testimony is enough under

Jackson from which the jury could find that Lucas had rubbed H.B.’s upper-lip

                                          42
area with his penis as she slept, even if her account was not corroborated by

testimony from another eyewitness to the incident or by forensic evidence. See

Braxton v. Estelle, 641 F.2d 392, 395-96 (5th Cir. Unit A April 1981) (holding that

victim’s testimony that the petitioner had sexual intercourse with her without her

consent was sufficient to support rape conviction, despite the fact that a doctor’s

examination of the victim “revealed only blood type A in the vagina region” and

the petitioner had type O blood); Duran v. Walker, 223 F. App’x 865, 872-73 (11th

Cir. 2007) (holding that “the victim’s testimony as to forcible penetration was

alone sufficient to support the [petitioner’s rape] conviction, … even though the

medical expert testified that she did not find semen on the victim and could not

link the victim’s wounds directly to [the petitioner].”); see also Wright v. West, 505

U.S. 277, 284, 295-97 (1992) (holding that evidence was sufficient under Jackson

to convict the petitioner of grand larceny, despite the court of appeals’ citation to a

lack of “corroborating evidence (such as fingerprints or eyewitness testimony)”);

Tibbs v. Florida, 457 U.S. 31, 45 n. 21 (1982) (noting that rape victim “provided

eyewitness testimony to the [petitioner’s] crimes” of rape and murder; “If the jury

believed her story, the State’s presentation was more than sufficient to satisfy due

process.”). This claim is due to be denied.




                                          43
      C.     “Newly Discovered Evidence”/“Actual/Factual Innocence”
             (Petition Issues VII & VIII)

      The undersigned next considers the last two issues in Lucas’s habeas petition

together, which both revolve around a contention that he is “actually innocent,”

particularly in light of certain “newly discovered evidence.” However, to the

extent that Lucas conceives such claims as entitling him to federal habeas relief on

the basis that they might demonstrate his innocence, they fail out of the gate.

Federal habeas relief is not available on a freestanding claim of actual innocence in

non-capital cases; rather, such a showing might only serve as a gateway to allow a

federal court to conduct a review on the merits of some other, time barred or

procedurally defaulted, independent claim alleging that his state criminal trial or

direct appeal was infected by a federal constitutional violation. See Herrera v.

Collins, 506 U.S. 390, 400-02 (1993); Raulerson v. Warden, 928 F.3d 987, 1004

(11th Cir. 2019); Jordan v. Secretary, DOC, 485 F.3d 1351, 1356 (11th Cir.

2007)); Brownlee v. Haley, 306 F.3d 1043, 1065 (11th Cir. 2002); Swindle v.

Davis, 846 F.2d 706, 707 (11th Cir. 1988) (“Newly discovered evidence which

goes only to the guilt or innocence of the petitioner is not sufficient to require

habeas relief.”). Thus, Lucas’s claims of “newly discovered evidence” and

“actual/factual innocence” are due to be denied insofar as they are presented as

independent claims for federal habeas relief.
                                          44
      Nevertheless, the State has also argued that Lucas has procedurally defaulted

all claims for habeas relief he raises in this court. In response, Lucas maintains he

has demonstrated actual innocence entitling him to review of the merits of any

federal claims that might have been procedurally defaulted. See House, 547 U.S.

at 536-37; Schlup, 513 U.S. at 327; (Doc. 1-2 at 174). Accordingly, it is

appropriate to consider whether Lucas has established such a “gateway” claim of

actual innocence. But as explained below, Lucas comes nowhere close to doing

so.

      Under the “fundamental miscarriage-of-justice” exception, “prisoners

asserting innocence as a gateway to defaulted claims must establish that, in light of

new evidence, ‘it is more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House, 547 U.S. at 536-37 (quoting

Schlup, 513 U.S. at 327. This standard “is demanding and permits review only in

the ‘extraordinary’ case.” Schlup, 513 U.S. at 327 (quoting McCleskey v. Zant,

499 U.S. 467, 494 (1991)). “‘[T]o be credible’ a gateway claim requires ‘new

reliable evidence-whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence-that was not presented at trial.”

House, 547 U.S. at 537 (quoting Schlup, 513 U.S. at 324). The district court then

considers “all of the evidence, old and new, incriminating and exculpatory, without

                                         45
regard to whether it would necessarily be admitted under rules of admissibility that

would govern at trial.” Id., 547 U.S. at 538 (quoting Schlup, 513 U.S. at 327-28

(internal quotation marks and further citation omitted)). “Based on this total

record, the court must make ‘a probabilistic determination about what reasonable,

properly instructed jurors would do.’” Id. (quoting Schlup, 513 U.S. at 329)). To

warrant an evidentiary hearing, a petitioner must make “a threshold showing of

actual innocence. The timing of the submission is relevant, as is the likely

credibility of the affiants.” Sibley v. Culliver, 377 F.3d 1196, 1206 (11th Cir.

2004) (citation omitted).

      Truth be told, most of Lucas’s “actual/factual innocence” claim amounts to a

rehashing of other claims of error raised in his petition, coupled with an insistence

that the jury’s verdict based on the trial evidence was legally unsupported and

incorrect as a factual matter. Specifically, Lucas again emphasizes that the State’s

case depended upon almost entirely on H.B.’s testimony, which he casts as

allegedly weak, inconsistent, and uncorroborated. To that he adds complaints that

his convictions violate double jeopardy, that the jury returned mutually exclusive

guilty verdicts, and that the trial court erred by admitting evidence of collateral bad

acts and improper testimony bolstering H.B.’s credibility. (Doc. 1-2 at 173).




                                          46
       These sorts of arguments, however, cannot establish actual innocence. “An

‘actual innocence’ claim does not arise from mere technical or procedural errors

committed during the course of trial or sentencing.” Roark v. United States, 2007

WL 4557772, at *3 (E.D. Ky. Dec. 21, 2007); see also United States v. Miles, 546

F. App’x 730, 733 (10th Cir. 2012) (“We must distinguish [legal error] simpliciter

from a claim of actual innocence.”). Nor does such a claim properly invite this

federal habeas court to second-guess the jury’s credibility determinations and

otherwise legally supported verdict of guilt against Lucas based on the evidence

that was presented at trial. Rather, actual innocence ordinarily requires the

petitioner to present evidence that is both new, i.e., not presented at trial, and so

reliable and compelling that, considering all the evidence in the case, new and old,

including that not necessarily admissible under court rules, it is more likely than

not that no reasonable juror would find that the petitioner committed the offense.11

See Rozzelle, 672 F.3d at 1011, 1017.

       Nevertheless, in support of his claim of actual innocence, Lucas does cite

two types of new evidence not presented at trial. First, Lucas refers to an audio


11
   The Supreme Court has allowed that a habeas petitioner may make out a gateway claim of
actual innocence without any “new” evidence, but only in the unusual situation in which a
postconviction change in the law establishes that the charged conduct underlying the conviction
was not, in fact, criminal. See Bousley v. United States, 523 U.S. 614, 616 (1998); Johnson v.
Florida DOC, 513 F.3d 1328, 1334 n. 10 (11th Cir. 2008); Wade v. Harris, 2007 WL 1100451,
at *4 n. 6 (N.D. Fla. Apr. 5, 2007). Lucas makes no such claim.
                                              47
recording of interview statements H.B. gave to personnel at the Children’s

Advocacy Center, at the request of the district attorney’s office. Lucas argues that

the recording “contained information that was possibly exculpatory and

impeachment evidence that was vital to his defense” (Doc. 1-2 at 169), and he

highlights that, on the morning of trial, the state trial court upheld the State’s

refusal to produce the recording. (See Doc. 8-3 at 52-54). However, Lucas has not

produced a copy or a transcript of the audio recording. Accordingly, while he may

believe that the recording may be exculpatory or impeaching, without being able to

assess the actual content of the recording, even that broader proposition is

speculative. The court certainly cannot determine that the recording might so

seriously undermine H.B.’s credibility as to lend any material support to the

likelihood that no reasonable juror would have credited her testimony and

convicted Lucas. 12 Cf. United States v. Jordan, 316 F.3d 1215, 1252 n. 81 (11th



12
   Further, as far as the undersigned can tell, both the State and the county DHR produced all
notes, records, and other documentary evidence in their possession related to all statements H.B.
made to police and other investigators, including from the interview at the Children’s Advocacy
Center. That is, at the pretrial hearing, Lucas’s counsel acknowledged that the State had
produced H.B.’s prior statements “as written down by investigators and DHR workers,” but he
wanted the audio tape “just to hear the unvarnished version” of her statements. (Doc. 8-3 at 53).
Thus, defense counsel was able to cross-examine H.B. about her prior statements and alleged
inconsistencies between those and her trial testimony. Such included detailed questioning on
how many prior statements H.B. had given (Doc. 8-4 at 151), whether she had discussed them
with prosecutors before testifying (id. at 149-50), whether the man’s penis she saw was
circumcised or not (id. at 120-21), whether it was “erect” or “soft” (id. at 121, 145-46), exactly
how she first reacted upon seeing it (id. at 143-44), and whether she had seen the man walk out
                                                48
Cir. 2003) (“Mere speculation or allegations that the prosecution possesses

exculpatory information will not suffice to prove ‘materiality’ [under Brady]. The

defendant must show that there is a reasonable probability that the evidence could

affect the outcome of the trial.” (citations omitted)).

       Second, Lucas seeks to show actual innocence based on what he calls

“newly discovered scientific evidence” (Doc. 1-2 at 163), though in reality it is just

three documents he printed off the internet. (Id. at 178-182). Lucas proffers them

to prove that, when the incident occurred according to H.B.’s testimony, at a few

minutes before 6:00 a.m. on December 31, 2013 (Doc. 8-4 at 102, 111), there

would not have been light coming through the window of H.B.’s room as to allow

her to have observed the things to which she testified at trial. The first piece of

such purportedly exculpatory proof is a chart listing the time of day for twilight,

sunrise, sunset, and other astronomical events for each date in December 2013 in

Huntsville, Alabama. (Doc. 1-2 at 178-180). Lucas highlights that, on the

morning of December 31st, morning twilight did not begin until 6:25 a.m., and

sunrise was not until 6:53 a.m. (Id. at 180). Lucas argues, therefore, that, at the at

the time of H.B.’s alleged assault, shortly before 6:00 a.m., no sunlight could have

been visible through the window in H.B.’s room. Pointing to his second piece of


of her room or merely “heard” him do so (id. at 146-47). Despite such interrogation, the jury
convicted Lucas, presumably crediting H.B.’s testimony.
                                               49
“scientific” evidence, a chart of the phases of the moon for December 2013, Lucas

makes a similar claim about an alleged lack of moonlight. Lucas emphasizes here

that, on the evening of December 30th, at most only 6% of the moon might have

been visible, at the end of a waning crescent phase. (Id. at 181). Finally, Lucas

refers the court to a printout from Google maps, depicting an aerial photograph of

what Lucas claims to be H.B.’s house where the incident occurred. (Id. at 182).

On that document, Lucas has also drawn a small circle on the roof of the house,

purportedly marking the location of H.B.’s bedroom window, as well as a number

of circles around nearby objects outside, which Lucas identifies as “Trees taller

than the house.” (Id.) According to Lucas, this diagramed overhead photo

demonstrates that “no light could have been able to shine through [H.B.’s] window

from a street light.” (Doc. 1-2 at 164).

      Lucas’s use of these documents to prove his actual innocence falls flat. To

begin with, any probative value this evidence might have is substantially undercut

by the fact, largely ignored by Lucas, that H.B. testified at trial that she was able to

discern the events in her room in part because a light was on in the hallway just

outside her bedroom, some three or four steps from the doorway. (R. 190-97; Doc.

8-4 at 122-29). In fact, Lucas’s trial counsel cross-examined H.B. at length about

the accuracy of her account considering the low level of light in her room,

                                           50
including the lack of sunlight at the early hour, as well as the direction and angle of

light coming from the hallway. (Doc. 8-4 at 122-29, 133-34, 147-48). Despite

that, the jury still credited H.B.’s testimony, as it was lawfully entitled to do. And

perhaps more to the point, Lucas’s pedantic arguments regarding how much light

would have been coming into H.B.’s room and from what angle or angles simply is

not the stuff of actual innocence. That evidence could conceivable cast some

doubt on H.B.’s credibility. But, Lucas’s insistence to the contrary

notwithstanding, in no way does the evidence conclusively demonstrate that H.B.

was necessarily lying or mistaken about the essentials of her account, as to make it

likely that no reasonable jury would credit her testimony. See, e.g., Kuenzel v.

Allen, 880 F. Supp. 2d 1205, 1220 (N.D. Ala. 2011) (holding that affidavits from

two witnesses opining that another witness could not have seen what she claimed

given her location failed to establish actual innocence); Parham v. Klem, 496 F.

App’x 181, 185 (3d Cir. 2012) (“A reasonable juror could credit Baccari’s

testimony that a streetlight provided enough light to enable Baccari to see his

assailant and identify him in a photo.”). Lucas’s actual-innocence claim thus fails,

whether raised as an independent ground for habeas relief or as a gateway to allow

merits review of other, procedurally defaulted claims.

      D.     Double Jeopardy (Petition Issue IV)

                                          51
      Lucas claims that the state trial court “was without jurisdiction and authority

to convict and sentence [him] on both charges of attempted sodomy in the first

degree and sexual abuse first degree … because by so doing it violated … Double

Jeopardy.” (Doc. 1-2 at 132). The Double Jeopardy Clause of the Fifth

Amendment, applicable to state criminal proceedings through the Fourteenth

Amendment, Benton v. Maryland, 395 U.S. 784, 794 (1969), provides that no

person shall “be subject to the same offence to be twice put in jeopardy of life or

limb.” U.S. Const. amend. V, cl. 2. It protects against, among other things,

“multiple punishments for the same offense.” Brown v. Ohio, 432 U.S. 161, 165

(1977) (quoting North Carolina v. Pearce, 395 U.S. 711, 717 (1969)).

      When a defendant claims his double-jeopardy rights have been violated by

convictions of a single offense in more than one count of an indictment based on

the same conduct, courts generally utilize the “same elements” test laid out by the

Supreme Court in Blockburger v. United States, 284 U.S. 299 (1932). See United

States v. Dixon, 509 U.S. 688, 696 (1993); United States v. Gonzalez, 834 F.3d

1206, 1219 (11th Cir. 2016); Heard v. State, 999 So. 2d 992, 1007 (Ala. 2007).

Under Blockburger, “where the same act or transaction constitutes a violation of

two distinct statutory provisions, the test to be applied to determine whether there

are two offenses or only one, is whether each provision requires proof of a fact

                                         52
which the other does not.” 284 U.S. at 304. “Historically, courts have treated

greater and lesser-included offenses as the same offense for double jeopardy

purposes.” Currier v. Virginia, ___ U.S. ___, ___, 138 S. Ct. 2144, 2150 (2018)

(citing Jeffers v. United States, 432 U.S. 137, 150-51 (1977); Brown, 432 U.S. at

168-69). Ultimately, “the ‘dispositive question’ [in the Blockburger analysis is]

whether [the legislature] intended to authorize separate punishments for the two

crimes.” Albernaz v. United States, 450 U.S. 333, 344 (1981) (quoting Whalen v.

United States, 445 U.S. 684, 689 (1980)).

      Specifically, Lucas’s double-jeopardy argument targets his convictions at

trial for attempted sodomy in the first degree, a Class B felony, and for sexual

abuse in the first degree, a Class C felony, as being for the same offense because

both are based on the same act, i.e., that “Lucas was alleged to have rubbed his

penis on the nose and upper lip of [H.B.]” (Doc. 1-2 at 132). And that latter

offense is, he says, a lesser-included one of the former. From there, he contends

that the “proper remedy” for such a double-jeopardy violation was to vacate his

conviction on the lesser offense, sexual abuse. He further argues that it was

“especially prejudicial” for the Alabama courts not to have followed that course in

his case because the ACCA held on direct appeal that the evidence was insufficient

to sustain his conviction on the greater offense, attempted sodomy. (Id.) In other

                                         53
words, he maintains that the Alabama courts first had to throw out his sexual-abuse

conviction on double jeopardy grounds and had to proceed to throw out his

attempted sodomy conviction for evidentiary insufficiency. As such, Lucas posits

he could have been sentenced to no more than six months imprisonment for

attempted sexual misconduct, that being the lesser-included, Class B misdemeanor

offense of attempted first-degree sodomy, upon which the jury had been instructed

and the ACCA held was supported by the evidence. (Doc. 1-2 at 140).

      At the outset, the State maintains that Lucas’s double jeopardy claim is

procedurally defaulted because he did not properly raise and exhaust it in the

Alabama state courts. Lucas responds that he can avoid any procedural default

because his failure to raise the claim in the state courts resulted from his counsel’s

ineffective assistance and because his double jeopardy argument allegedly goes to

the state trial court’s jurisdiction. It is unnecessary at this point, however, to

untangle the parties’ arguments related to the procedural default doctrine vis-à-vis

Lucas’s double jeopardy claim because that substantive claim is without merit.

      Lucas is correct that both the federal courts and the Alabama courts

recognize that when a defendant stands otherwise validly convicted on both a

greater offense and a lesser-included offense based on the same conduct, the proper

remedy for a double jeopardy violation is to vacate the conviction and sentence of

                                           54
the lesser-included offense. See United States v. Boyd, 131 F.3d 951, 954-55 (11th

Cir.1997); Williams v. State, 104 So. 3d 254, 265 (Ala. Crim. App. 2012). It is

undisputed, however, that Lucas was not deemed validly convicted of the two

offenses that he now insists are the same for double jeopardy purposes, namely,

attempted first-degree sodomy and first-degree sexual abuse. Rather, on direct

appeal, the ACCA agreed with Lucas’s argument that the evidence was insufficient

to support his conviction for attempted first-degree forcible sodomy, so the court

vacated that conviction. Once that was done, any claim of double punishment

based on that specific conviction became moot. See United States v. Bass, 310

F.3d 321, 330 (5th Cir. 2002); United States v. Brown, 202 F.3d 691, 703 (4th Cir.

2000); Jones v. Secretary, 2015 WL 6869367, at *13 (M.D. Fla. Nov. 9, 2015);

Davis v. State, 737 So. 2d 474, 479 (Ala. Crim. App. 1997), rev’d in part on other

grounds, 737 So. 2d 480 (Ala. 1999). Accordingly, Lucas is not entitled to habeas

relief on his double-jeopardy argument, which also disposes of his associated claim

(see Doc. 1-2 at 118-124), that his counsel was constitutionally ineffective for

failing to raise this alleged double-jeopardy violation in the state courts. See Diaz

v. Secretary for DOC, 402 F.3d 1136, 1142 (11th Cir. 2006) (recognizing that a

lawyer “is not ineffective for failure to raise a meritless argument.”).




                                          55
      D.     Mutually Exclusive Verdicts (Petition Issue V)

      Lucas claims that the jury’s verdict finding him guilty both of attempted

sodomy by “forcible compulsion” against H.B. and of subjecting H.B. to sexual

contact while she was “physically helpless” was contradictory because the

elements of the two offenses were “mutually exclusive” under the law and

evidence presented. (Doc. 1-2 at 142). Under Alabama law, “mutually exclusive

verdicts are the result of two positive findings of fact that cannot logically coexist.

In other words, it is legally impossible for the State to prove the elements of both

crimes.” Heard v. State, 999 So. 2d 992, 1004 (Ala. 2007)). Under state law, such

verdicts are not “permissible,” id. at 1005, and the Alabama Supreme Court has

indicated that the proper remedy is generally to vacate both mutually exclusive

convictions and order a new trial. See id. at 1004 (citing Jackson v. State, 577

S.E.2d 570, 575 (Ga. 2003)). As far as federal law is concerned, the Supreme

Court appears to have left open whether the Constitution might allow guilty

verdicts on two counts with mutually exclusive elements, or, if it doesn’t, what

remedies might be available to cure a violation. See Powell v. United States, 469

U.S. 57, 69 n. 8 (1984). However, some federal courts of appeals have indicated

that such verdicts are not just inconsistent but affirmatively irrational and may thus

be subject to review, presumably as a violation of due process. See Masoner v.

                                          56
Thurman, 996 F.3d 1003, 1005 (9th Cir. 1993); Buehl v. Vaughn, 166 F.3d 163,

178 (3d Cir. 1999); United States v. Randolph, 794 F.3d 602, 610-11 (6th Cir.

2015); cf. United States v. Andrews, 850 F.2d 1557, 1561 n. 12 (11th Cir. 1988)

(recognizing in dicta that footnote 8 of the Supreme Court’s Powell opinion

potentially creates “exceptions” to the general rule that jury verdicts are not

reviewable on the ground that they are inconsistent).

      In support of his “mutually exclusive verdict” argument, Lucas observes that

Alabama law defines “forcible compulsion” as “physical force that overcomes

earnest resistance or a threat, express or implied, that places a person in fear of

immediate death or serious physical injury,” Ala. Code § 13A-6-60(8). By

contrast, he notes, state law defines a person as “physically helpless” if he or she is

“unconscious or for any other reason is physically unable to communicate

unwillingness to an act.” Id., § 13A-6-60(7). Lucas therefore maintains that

because the jury convicted him of attempted forcible sodomy and of sexual abuse

based on evidence of a single alleged act of rubbing his penis on H.B.’s upper lip

area, it “is logically mutually impossible” for [H.B.] to have earnestly resisted

Lucas against his physical force when he alleged attempted to sodomize her, while

at the same exact time be unconscious. (Doc. 1-2 at 146). That is, Lucas insists

that the jury’s verdict finding that he subjected H.B. to “forcible compulsion,” as

                                          57
required to convict on the attempted sodomy charge, negates a finding that she was

“physically helpless,” as required to convict on the sexual abuse charge, and vice

versa, entitling him to have both convictions vacated and the case remanded for a

new trial.

      Lucas appears to rely primarily on state law in support of this claim, and he

cites no provision of the federal Constitution as having been violated. Again, this

court cannot grant habeas relief based on an error of state law unless it also

implicates a federal law violation. Lucas has, however, cited two federal decisions

in his brief in connection with this claim, so the court will assume he has

sufficiently based it in part upon an alleged violation of the federal Constitution.

(See Doc. 1-2 at 148-149 (citing United States v. Daigle, 149 F. Supp. 409 (D.D.C.

1957); United States v. Powell, supra).

      But even if this claim is of federal dimension, Lucas has procedurally

defaulted it by failing to properly raise it in the Alabama state courts. To be sure,

he argued to the ACCA on his initial direct appeal that the jury’s guilty verdicts on

the attempted forcible sodomy and sexual abuse charges were mutually exclusive.

But in so doing Lucas cited only state precedents and did not mention any

provision of the United States Constitution nor any federal court precedents that

might have fairly apprized the ACCA that the claim might rely on federal law,

                                          58
even in part. (See Doc. 8-8 at 64-67). On top of that, the ACCA declined to

address the state-law claim he did raise, holding that Lucas had waived it by failing

to raise it in the trial court. Lucas, 204 So. 3d at 938. That refusal by the ACCA

rests on an adequate and independent state ground, resulting in a procedural default

of the claim under Coleman v. Thompson. See Layton v. Wise, 2013 WL 5570060,

at *7 (N.D. Ala. Oct. 9, 2013) (holding that petitioner defaulted habeas claim that

jury’s guilty verdicts on reckless murder and reckless endangerment counts were

inconsistent; ACCA’s refusal to address the claim on appeal rested on an

independent and adequate state ground, namely, the petitioner’s failure to raise the

issue in the state trial court).

       In response, Lucas effectively admits he has defaulted the claim, but he

contends that the ACCA erred by failing to review it under a “plain error” standard

or that this federal court might at least do so now. (Doc. 1-2 at 147-48; Doc. 10 at

8-9). Those arguments, however, are non-starters. First, Lucas contends that plain

error review was required or otherwise proper in the ACCA under Rule 45A, Ala.

R. App. P. But that is itself an argument based only on Alabama state law, and it is

obviously wrong in any case because plain-error review under Rule 45A applies

only to convictions for which the death penalty has been imposed. 13 Ex parte

13
  Rule 45A, Ala. R. App. P. is captioned, “Scope of Review in Death Cases.” It provides in full
as follows: “In all cases in which the death penalty has been imposed, the Court of Criminal
                                              59
Woodall, 730 So. 2d 652, 665 (Ala. 1998); Birdsong v. State, 267 So. 3d 343, 348

n. 6 (Ala. Crim. App. 2017). No such convictions are involved in Lucas’s case.

       Lucas also seems to claim that either the ACCA or perhaps this court might

be required or authorized to conduct a plain-error review under Rule 52 of the

Federal Rules of Criminal Procedure, which provides: “A plain error that affects

substantial rights may be considered even though it was not brought to the court’s

attention.” However, the Federal Rules of Criminal Procedure apply only to

federal courts, not state courts. See Scruggs v. Williams, 903 F.2d 1430, 1434

(11th Cir. 1990). Accordingly, Rule 52(b) could not require the ACCA to conduct

a plain-error review of Lucas’s claim on direct appeal in state court. See Haney v.

Adams, 641 F.3d 1168, 1171 n. 5 (9th Cir. 2011); see also Biddie v. State, 516 So.

2d 846, 846-47 (Ala. 1987) (rejecting the ACCA’s suggestion Alabama appellate

courts had adopted a plain error review standard akin to Rule 52(b), Fed. R. Crim.

P., in non-death-penalty cases). It is likewise well established that Rule 52(b) does

not authorize federal courts, under the guise of plain error review, to consider the

merits of a state prisoner’s claim for habeas relief that has been procedurally




Appeals shall notice any plain error or defect in the proceedings under review, whether or not
brought to the attention of the trial court, and take appropriate appellate action by reason thereof,
whenever such error has or probably has adversely affected the substantial right of the
appellant.”
                                                 60
defaulted in state court. See Engle v. Isaac, 456 U.S. 107, 134-35 (1982). The

plain-error rule cannot help Lucas.

      Lucas also complains, however, that his “counsel failed to object to the

mutually exclusive verdicts” and did not “raise the issue in a new trial.” (Doc. 1-2

at 152). The ACCA expressly cited those omissions as the reason it would not

address the issue on appeal. Lucas, 204 So. 3d at 938. Lucas thus argues that had

his “defense counsel raised the issue of Lucas’s mutually exclusive convictions and

preserved it for appeal, there is a high probability that the Appellate Court would

have reversed Lucas’s convictions in this case.” (Id.) Such pro se allegations,

construed liberally, see Dupree v. Warden, 715 F.3d 1295, 1299 (11th Cir. 2013),

in conjunction with the rest of Lucas’s argument, raise a Sixth Amendment claim

that Lucas’s trial counsel rendered ineffective assistance under the standards of

Strickland v. Washington, 466 U.S. 668 (1984), by failing to preserve the

“mutually exclusive verdict” issue for appellate review. (See also Doc. 1-2 at 122

(arguing that Lucas’s counsel was constitutionally ineffective for failing to raise a

double-jeopardy claim challenging his convictions for attempted sodomy in the

first degree and sexual abuse in the first degree, based in part on factual findings

that were “not only inconsistent but mutually exclusive”). A claim of ineffective

assistance of counsel (“IAC”) is established under Strickland by showing both that

                                          61
(1) “counsel’s performance was deficient,” and (2) “that the deficient performance

prejudiced the defense” because the “errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” 466 U.S. at 687.

      Where counsel’s failure to raise an underlying federal constitutional claim

raises to the level of ineffective-assistance in violation Sixth Amendment violation,

such may constitute cause excusing a procedural default of the underlying federal

claim. Murray v. Carrier, 477 U.S 478, 488-89 (1986). Further, counsel may be

deemed constitutionally ineffective, warranting federal habeas relief, for failing to

raise or preserve a meritorious claim or issue founded only on state law. See

Alvord v. Wainwright, 725 F.2d 1282, 1291 (11th Cir. 1984), superseded by statute

on other grounds, Insanity Defense Reform Act of 1984, Pub. L. No. 98-473, 98

Stat. 2057. However, whether raised as a substantive claim for habeas relief or as

“cause” excusing a procedural default of an underlying constitutional claim, all

claims alleging ineffective assistance of counsel (“IAC”) claims are themselves

subject to the procedural default doctrine. See Edwards v. Carpenter, 529 U.S.

446, 451-54 (2000).

      A review of Lucas’s state-court filings on his first direct appeal; his second

direct appeal (following resentencing); and his petition for postconviction relief

under Rule 32, Ala. R. Crim. P., discloses that Lucas never raised an ineffective-

                                           62
assistance claim based on allegations that his trial counsel failed to preserve the

“mutually exclusive verdict” claim for appeal. As a result, Lucas has procedurally

defaulted that claim. However, resolution of the procedural default question is not

that simple.

       Although not cited by Lucas, the court is aware that, under the Supreme

Court’s decision in Martinez v. Ryan, 566 U.S. 1, 9 (2012), “inadequate assistance

of counsel at initial-review [state] collateral proceedings may establish cause for a

[state] prisoner’s procedural default of a claim of ineffective assistance at trial.”

Thus, “a procedural default will not bar a federal habeas court from hearing a

substantial claim of ineffective assistance at trial if, in the initial review collateral

proceeding, there was no counsel or counsel in that proceeding was ineffective.”

Id. at 17. In Martinez, that rule was deemed to apply to Arizona state procedure,

which expressly required that IAC claims must be raised for the first time in a state

collateral review proceeding, thereby precluding such claims on direct appeal. See

id. The next year, the Supreme Court extended Martinez to a Texas state

procedure that on its face permitted IAC claims to be raised on direct appeal but,

“as a matter of its structure, design, and operation – does not offer most defendants

a meaningful opportunity to [do so].” Trevino v. Thaler, 569 U.S. 413, 428 (2013).




                                            63
      Alabama’s procedure leans more towards that of Texas, insofar as claims

alleging ineffective assistance of trial counsel may be brought on direct appeal in

Alabama; indeed, they affirmatively must be so brought where it is “practicable” or

they will be barred in a postconviction proceeding under Rule 32. Rule 32.2(d),

Ala. R. Crim. P.; see also 32.2(a)(3), Ala. R. Crim. P. (providing generally that any

non-jurisdictional claim is barred from review under Rule 32 where it “could have

been but was not raised at trial”). Nevertheless, as in Texas, the bulk of IAC

claims regarding trial counsel are deemed cognizable in Alabama postconviction

proceedings, on the judicial understanding, express or implied, that most such

claims cannot, as a practical matter, be presented any earlier. See Alvarez v.

Stewart, 2016 WL 4870525, at *7-8 (N.D. Ala. Aug. 1, 2016) (Putnam, M.J.)

(“The fact of the matter is that, in most instances of errors by pre-trial and trial

counsel, the first practicable instance in which an ineffective-assistance-of-trial

counsel claim in Alabama can be raised is outside of the direct review process, i.e.,

in the Rule 32 petition”), report and recommendation adopted in relevant part,

2016 WL 4762538 (N.D. Ala. Sept. 13, 2016), certificate of appealability denied

sub nom. Alvarez v. Warden, 2017 WL 4250692 (11th Cir. Feb. 17, 2017). That is

likely so principally because, to be heard on direct appeal, IAC claims must first

have been raised in the trial court in a motion for a new trial, which must be filed

                                           64
within a jurisdictional, 30-day deadline running from sentencing. See Rule

24.1(b), Ala. R. Crim. P.; Ex parte Ingram, 675 So. 2d 863, 865 (Ala. 1996); see

also V.R. v. State, 852 So. 2d 194, 200-03 (Ala. Crim. App. 2002) (rejecting the

State’s argument that Rule 32 was precluded from raising IAC claims based on the

possibility that his newly-appointed appellate attorney might have timely filed a

motion a new trial with bare-bones IAC allegations and then sought an extension

of time under Rule 24.4, Ala. R. Crim. P., to gather evidence and amend the

claims). Further, Alabama courts recognize that an attorney cannot be reasonably

expected to challenge his own effectiveness in a motion for a new trial or on direct

appeal, Elliott v. State, 60 So. 3d 951, 954 (Ala. Crim. App. 2010), so in nearly all

cases in which the same attorney represents a defendant both at trial and on direct

appeal, IAC claims will wait until the Rule 32 case. Alabama courts likewise

acknowledge that, even when a defendant is appointed new appellate counsel, he

or she cannot be expected to raise a claim alleging ineffective assistance of trial

counsel “if the trial transcript was not prepared in time … to have reviewed [it] to

ascertain whether such a claim was viable and to present the claim in a timely filed

motion for a new trial.” V.R., 852 So. 2d at 202. Thus, Martinez may apply to

Alabama prisoners who fail to present a claim of ineffective assistance of trial




                                          65
counsel in a Rule 32 petition. See Brown v. Thomas, 2013 WL 5934648, at *2

(N.D. Ala. Nov. 5, 2013) (Proctor, J., adopting a report and recommendation).

      But even assuming for the sake of argument that Lucas’s procedural default

is excused under Martinez and Trevino, this IAC claim is due to be denied.

Specifically, Lucas cannot establish that his trial counsel’s failure to raise and

preserve the “mutually exclusive verdict” issue for direct appeal rose to the level of

constitutionally deficient performance. The Eleventh Circuit has articulated the

high bar that Lucas must clear on that front, as follows:

             To show that an attorney failed to discharge his Sixth
      Amendment duty, a petitioner must establish that the attorney’s
      conduct “amounted to incompetence under ‘prevailing professional
      norms.’ ” [Harrington v. Richter, 562 U.S. 86, 105 (2011)] (quoting
      Strickland, 466 U.S. at 690) (emphasis added). “The [Strickland] test
      has nothing to do with what the best lawyers would have done. Nor is
      the test even what most good lawyers would have done.” White v.
      Singletary, 972 F.2d 1218, 1220 (11th Cir. 1992). “[A] petitioner must
      establish that no competent counsel would have taken the action that
      his counsel did take.” Chandler v. United States, 218 F.3d 1305, 1315
      (11th Cir. 2000) (en banc) (emphasis added).

Hittson v. GDCP Warden, 759 F.3d 1210, 1248 (11th Cir. 2014).

      Indeed, as the Supreme Court has further explained:

      Every trial presents a myriad of possible claims. Counsel might have
      overlooked or chosen to omit [a certain argument] while pursuing
      other avenues of defense. We have long recognized, however, that the
      Constitution guarantees criminal defendants only a fair trial and a
      competent attorney. It does not insure that defense counsel will
      recognize and raise every conceivable … claim.
                                          66
Engle, 456 U.S. at 133-34. Further, “the clarity or lack of clarity” of applicable

law as it relates to the specific issue at hand “is important in determining whether”

counsel’s challenged act or omission “was reasonable.” Smith v. Singletary, 170

F.3d 1051, 1054 (11th Cir. 1999). That is, while “[i]gnorance of well-defined legal

principles is nearly inexcusable” for purposes of an ineffective assistance of

counsel claim, “the rule that an attorney is not liable for an error of judgment on an

unsettled proposition of law is universally recognized.” Osley v. United States,

751 F.3d 1214, 1228 (11th Cir. 2014) (quoting Smith, 170 F.3d at 154); see also

Black v. United States, 373 F.3d 1140, 1144 (11th Cir. 2004); Jones v. United

States, 224 F.3d 1251, 1258 (11th Cir. 2000) (“[W]e are not prepared to say

categorically that counsel’s failure to [preserve an argument] constituted

prejudicial, ineffective nonfeasance while the law was still unsettled.”); Nelson v.

Estelle, 642 F.2d 903, 908 (5th Cir. Unit A Apr.1981) (“counsel is normally not

expected to foresee future new developments in the law”).

      In light of the above principles, the failure of Lucas’s trial counsel to object

to the jury’s verdict or move for a new trial on the ground that the guilty verdicts

for attempted sodomy by “forcible compulsion” and sexual contact on a person

who was “physically helpless” rested on “mutually exclusive” findings did not fall

outside the broad range of reasonably competent attorney conduct. It might be
                                          67
assumed for the sake of argument that there is a reasonable likelihood Lucas might

have prevailed on the claim on appeal, had it been properly preserved. We can

also now conclude, with the benefit of hindsight permitted by the ACCA’s opinion

in Lucas’s own case released in April 2016, that, under Alabama law, the evidence

of his alleged offense conduct ultimately did not meet the definition of “forcible

compulsion” required to convict on the attempted sodomy charge under § 13A-6-

63(a)(1). But at the time of Lucas’s trial in early 2015 (indeed, even today) the law

of Alabama was (and is) unsettled in relation to whether and to what extent a

victim that is “physically helpless” for purposes of § 13A-6-60(7) might also be

subject to “forcible compulsion” within the meaning of § 13A-6-60(8). Thus, even

when Lucas’s counsel raised the issue on direct appeal, the only two cases relied

upon in the brief were Heard, supra, and Burton v. State, 979 So. 2d 845 (Ala.

Crim. App. 2007), both of which were cited merely for general propositions about

mutually exclusive verdicts. (Doc. 8-8 at 64-67). Both are murder cases, neither

of which involves a sex offense or an issue of forcible compulsion, physical

helplessness, or capacity to consent. Even now, Lucas points to no case

concerning mutually exclusive verdicts in the context of sex crimes or the statutory

definitions at issue here, never mind specifically holding that a victim’s being

asleep or otherwise “physically helpless” might affirmatively negate an inference

                                         68
of having also been subjected to “forcible compulsion.” Cf. Cole v. United States,

2019 WL 3767499, at *8 (N.D. Ala. Aug. 9, 2019) (holding that attempted first

degree rape of a physically-helpless or mentally-incapacitated individual under

Ala. Code § 13A-6-61(a)(2) has as an element the use, attempted use, or threatened

use of physical force sufficient to categorically qualify as a “violent felony” for

purposes of the Armed Career Criminal Act); Parrish v. State, 494 So. 2d 705, 709

(Ala. Crim. App. 1985) (holding that the fact that a 12–year–old girl makes no

effort to resist a sexual confrontation beyond pretending to be asleep does not

negate the inference that sufficient legal force was used to satisfy the element of

forcible compulsion); H.L.B. v. State, 28 So. 3d 24, 25–26 (Ala. Crim. App. 2009)

(Welch, J., dissenting) (arguing that the majority’s unpublished memorandum

affirmance of conviction for forcible rape under § 13A-6-61(a)(1) was in error

because the victim was asleep when attacked). Indeed, in one ancient case, the

Alabama Supreme Court recognized that the use of force may be implied in the act

of sexually assaulting a sleeping victim:

      It is true that the element of force need not be actual, but may be
      constructive or implied. If the woman is mentally unconscious from
      drink, or asleep, or from other cause is in a state of stupefaction, so
      that the act of the unlawful carnal knowledge on the part of the man
      was committed without her conscious and voluntary permission, the
      idea of force is necessarily involved in the wrongful act itself,–the fact
      of penetration.

                                            69
McQuirk v. State, 4 So. 775, 775–76 (Ala. 1888). Finally, as the State contended

on appeal, the evidence, viewed in the light most favorable to the prosecution, also

might have allowed a finding that Lucas continued to touch H.B.’s face with his

penis for a few moments as she began to wake up, whereupon she pulled away. It

was also thus perhaps at least reasonably arguable that, at that instant, H.B. could

have been deemed to be able to resist at least a minimal level of “force” inherent in

Lucas’s act of touching her.

      Based on the foregoing, it would not have been reasonably apparent to all

minimally competent attorneys that the jury’s verdict convicting Lucas of both

attempted forcible sodomy and sexual contact with a physically helpless victim

may have been mutually exclusive under Alabama state law. Therefore, the failure

of Lucas’s counsel to raise such a claim at trial did not rise to the level of

constitutionally deficient performance under Strickland. This claim is due to be

denied.

      E.     Ineffective Assistance of Counsel (Petition Issue III)

      Lastly, Lucas raises a host of claims alleging that his attorneys provided

constitutionally ineffective assistance. The Sixth Amendment guarantees criminal

defendants a right to “reasonably effective” legal assistance. Strickland v.

Washington, 466 U.S. 668, 687 (1984). A claim of ineffective assistance of

                                           70
counsel (“IAC”) is established under Strickland by showing both that (1)

“counsel’s performance was deficient,” and (2) “that the deficient performance

prejudiced the defense” because the “errors were so serious as to deprive the

defendant of a fair trial, a trial whose result is reliable.” 466 U.S. at 687. A habeas

petitioner carries the burden to establish both elements. Lawhorn v. Allen, 519

F.3d 1272, 1293 (11th Cir. 2008) (citing Atkins v. Singletary, 965 F.2d 952, 958-59

(11th Cir. 1992)).

      With regard to the first prong, the Eleventh Circuit has explained:
      To establish a constitutionally deficient performance, the defendant
      must “identify the acts or omissions ... that are alleged not to have
      been the result of reasonable professional judgment” to “show that
      counsel’s representation fell below an objective standard of
      reasonableness” and “outside the wide range of professionally
      competent assistance.” Strickland, 466 U.S. at 687, 690. The “highly
      deferential” reviewing court must “indulge a strong presumption that
      counsel’s conduct falls within the wide range of reasonable
      professional assistance,” id. at 689, and recognize that cases
      warranting the grant of habeas relief based on an ineffective assistance
      claim “are few and far between.” Chandler v. United States, 218 F.3d
      1305, 1313 (11th Cir. 2000) (en banc) (quotation and citation
      omitted). ... “[T]he defendant must overcome the presumption that,
      under the circumstances, the challenged action ‘might be considered
      sound trial strategy.’” Strickland, 466 U.S. at 689. ... Because “it is
      all too easy to conclude that a particular act or omission of counsel
      was unreasonable in the harsh light of hindsight,” Bell v. Cone, 535
      U.S. 685, 702 (2002), we must make “every effort ... to eliminate the
      distorting effects of hindsight, to reconstruct the circumstances of
      counsel’s challenged conduct, and to evaluate the conduct from
      counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

Lawhorn, 519 F.3d at 1293-94.
                                          71
      Once constitutionally deficient performance is established, the petitioner

must also prove prejudice. To do so the petitioner must convince the court “that

there is a reasonable probability that, but for the counsel’s unprofessional errors,

the result of the proceeding would have been different. A reasonable probability is

a probability sufficient to undermine confidence in the outcome.” Strickland, 466

U.S. at 694. While a petitioner need not show that counsel’s deficient conduct

“more likely than not altered the outcome of the case,” it is not enough for the

petitioner to show that counsel’s errors merely had “some conceivable effect on the

outcome of the proceeding.” Id., 466 U.S. at 693. Once a court determines that

counsel’s performance was not constitutionally deficient, it is unnecessary to

address whether prejudice resulted. Walker v. Jones, 10 F.3d 1569, 1573 (11th Cir.

1994). Likewise, a court may decline to address the performance prong if

convinced that the prejudice prong cannot be satisfied in any event. Boyd v. Allen,

592 F.3d 1274, 1293 (11th Cir. 2010).

      In “Issue III” of his habeas petition, Lucas raises the following “Grounds” in

support of claims that his counsel rendered ineffective assistance:

      (Grounds 1 and 7): his attorneys failed to properly argue at trial and
      on direct appeal that the State was required to disclose prior recorded
      statements of the victim under Brady v. Maryland, 313 U.S. 83
      (1963), and its progeny (Doc. 1-2 at 41-46, 99-103);

                                          72
      (Grounds 2, 3, and 4): trial counsel failed to properly object to and
      otherwise argue against the admission of evidence and jury
      instructions related to collateral bad acts (id. at 47-81);

      (Ground 5): trial counsel failed to argue that Alabama’s statutes
      defining and prohibiting sexual abuse in the first degree, Ala. Code §§
      13A-6-66 and 13A-6-60(3), are unconstitutionally vague (id. at 82-
      92);

      (Grounds 6 & 8) trial counsel failed to properly and timely object to
      and otherwise argue against the admission of testimony from H.B.’s
      mother and Investigator Chad Smith that effectively “bolstered” the
      credibility of H.B.’s testimony (id. at 93-98, 104-108);

      (Ground 9): trial counsel failed to properly and timely object to and
      otherwise argue against the testimony of Investigator Chad Smith that
      allegedly created the false impression that Lucas was “taking flight”
      or otherwise avoiding prosecution or being interviewed by law
      enforcement (Doc. 1-2 at 109-112);

      (Grounds 10 and 12): trial counsel failed to argue that, under Ala.
      Code § 13A-4-2(c), the evidence either established as a matter of law
      that Lucas had renunciated and abandoned any attempt to commit
      forcible sodomy, there entitling him to a judgment of acquittal on that
      charge, or that the evidence at least created a jury question on the
      issue, entitling him to a jury instruction on it (id. at 113-117, 125-
      128);

      (Ground 11): trial counsel failed to argue that Lucas’s convictions
      violated double jeopardy, in violation of the Fifth Amendment and
      Alabama law (id. at 118-124); and

      (Ground 13): trial counsel failed to request a jury instruction on the
      definition of the term “mentally incapacitated” as it related to the
      elements of the charged offense of sexual abuse in the first degree (id.
      at 129-131).

These claims are addressed in turn below.
                                         73
             1.    Counsel’s Alleged Failure to Demand Disclosure of
                   Victim Statements under Brady (Grounds 1 and 7)

      Lucas first complains that his attorneys failed to properly argue that the State

was required to disclose prior statements of the victim under Brady and its

progeny. Under Brady, the State violates a defendant’s right to due process if it

withholds evidence that is favorable to the defense and material to the defendant’s

guilt or punishment. Smith v. Cain, 565 U.S. 73, 75 (2012) (citing Brady, 373 U.S.

at 87). To establish a Brady violation, the defendant must show: (1) the

government possessed evidence that was favorable to him; (2) he did not possess

the evidence and could not have obtained it with reasonable diligence; (3) the

prosecution suppressed the favorable evidence; and (4) if the evidence had been

disclosed, there is a reasonable probability that the outcome of his trial would have

been different. United States v. Vallejo, 297 F.3d 1154, 1164 (11th Cir. 2002).

Evidence is “favorable” under Brady if it is exculpatory or impeaching. See United

States v. Naranjo, 634 F.3d 1198, 1212 (11th Cir. 2011). “A reasonable probability

is a probability sufficient to undermine confidence in the outcome.” United States

v. Hano, 922 F.3d 1272, 1292 (11th Cir. 2019) (internal quotations omitted). The

standard for “materiality” under Brady tracks the standard for “prejudice” under

Strickland. See Jennings v. McDonough, 490 F.3d 1230, 1243 (11th Cir. 2007).



                                         74
      The State argues that Lucas has procedurally defaulted this claim. However,

it is unnecessary to address that issue because the claim fails on its merits. At the

outset, the undersigned recognizes that Lucas’s trial counsel filed multiple motions

for discovery that expressly cite Brady and assert that the State was required to

produce evidence that was exculpatory or impeaching, including prior recorded

statements of the victim. (Doc. 8-1 at 39-49, 58-59, 60-61, 62-63, 64-65; Doc. 8-2

at 18-19, 22-23). Thus, to extent that Lucas contends that his trial counsel’s

performance was deficient based on an alleged failure to argue for discovery of

H.B.’s statements based specifically on Brady and its progeny, that claim is

factually unsupported.

      Further, while Lucas at times seems to allude generally to prior “statements”

of H.B. that the State did not produce, the only such specific statement that Lucas

identifies and that the State appears to have, in fact, withheld was an audio

recording of the interview that H.B. gave to personnel at the Children’s Advocacy

Center. Lucas’s trial counsel expressly sought discovery of that recording citing

Brady (Doc. 8-2 at 22-23), and he argued at the pre-trial motion hearing that

production was warranted because the evidence was potentially exculpatory or

impeaching. (See Doc. 8-3 at 52-54). Ultimately, the trial court denied Lucas’

demand for the tape, but that obviously does not render trial counsel’s performance

                                          75
deficient in the asking, even assuming for the sake of argument that the trial court’s

ruling was erroneous.

       Lucas also complains that his trial counsel’s performance was deficient in

that he failed to “object” after the trial court denied his motion asking the court to

require that the State produce the tape recording of the H.B. interview. Lucas

posits that such failure was deficient performance on the theory that it operated to

waive the issue for potential appellate review. However, on the morning of trial,

the state court held a hearing on the merits of that discovery motion,

unambiguously denied it, and acknowledged that Lucas’s counsel had “made his

record” on the issue. (Doc. 8-3 at 54). As such, the trial court’s adverse ruling on

the motion was itself sufficient to preserve the issue for appellate review; counsel

was not required thereafter to further “object.” See Richardson v. State, 819 So. 2d

91, 94 n. 1 (Ala. Crim. App. 2001); Newton v. State, 673 So. 2d 799, 800 (Ala.

Crim. App. 1995). Therefore, counsel’s performance was not deficient on that

basis, either.

       Lucas also cannot demonstrate prejudice on this claim. Particularly, Lucas

has not provided this court with a copy of the recording or a transcript thereof.

Accordingly, while he may believe that the recording may be exculpatory or

impeaching, even that proposition is speculative without knowing the actual

                                          76
content of the recording. The court certainly cannot determine that the recording

would materially undermine confidence in the outcome of Lucas’s trial. See

Jordan, 316 F.3d at 1252 n. 81 (“Mere speculation or allegations that the

prosecution possesses exculpatory information will not suffice to prove

‘materiality’ [under Brady]. The defendant must show that there is a reasonable

probability that the evidence could affect the outcome of the trial.” (citations

omitted)). Indeed, as far as record reveals, both the State and the county DHR

produced all notes, records, and other documentary evidence in their possession

related to all statements H.B. made to police and other investigators, including

from the interview at the Children’s Advocacy Center. At the pretrial hearing,

Lucas’s counsel acknowledged that the State had produced H.B.’s prior statements

“as written down by investigators and DHR workers,” but he wanted the audio tape

“just to hear the unvarnished version” of her statements. (Doc. 8-3 at 53). Thus,

defense counsel was able to cross-examine H.B. about her prior statements and

alleged inconsistencies between those and her trial testimony. This claim is due to

be denied.




                                         77
             2.     Counsel’s Alleged Failure to Properly Argue Against
                    Admission of Evidence and Jury Instructions Related
                    to Collateral Bad Acts against M.C. (Grounds 2, 3 &
                    4)

      Lucas next faults his counsel for allegedly failing to make proper arguments

in an effort to seek exclusion of evidence of Lucas’s collateral bad acts that he

maintains was inadmissible under Rule 404(b), Ala. R. Evid. The State argues that

this claim is also procedurally defaulted. But, again, it is unnecessary to resolve

that issue because this IAC claim also fails on the merits.

      As a threshold matter, much of this claim is simply an extended argument

that the state trial court committed error by allowing the prosecution to present

evidence of acts related to Lucas’s alleged offenses against M.C. and instructing

the jury that it might consider such evidence to show motive in connection his

charged offenses against H.B. However, Lucas’s specific claim in that regard is

that the admission of that evidence and the giving a limiting instruction on it was in

violation of state law, including Rule 404(b) of the Alabama Rules of Evidence.

Because that does not allege a violation of federal law, it is not cognizable in

habeas. See Estelle v. McGuire, 502 U.S. 62 (1991).

      Insofar as Lucas contends that his counsel’s performance was deficient

under Strickland in failing to make arguments seeking exclusion of the bad-acts

evidence involving Lucas and M.C., the claim is frivolous. The record shows that
                                          78
Lucas’s trial counsel moved for separate trials on the alleged offenses against the

different victims to keep the evidence related to one victim from being heard at the

trial of the offenses against the other victim. (Doc. 8-1 at 52-54). Indeed, the state

trial court granted that motion. (Id. at 72). Despite that, a few weeks before trial,

the State filed a notice of intent to assert evidence of other acts under Rule 404(b),

Ala. R. Evid., including evidence that Lucas allegedly sexually assaulted M.C.

(Doc. 8-2 at 11-12). Lucas’s counsel filed a lengthy written response in

opposition, ably arguing that the evidence identified by the State’s notice was

inadmissible under Rule 404(b). (Id. at 13-17). The State thereafter filed a reply

(id. at 33-36), as well as a supplemental notice of intent. (Id. at 37-38). That

prompted Lucas’s trial counsel to file two more briefs in opposition and a motion

in limine, asserting that the admission of the evidence would violate Rules 404(b)

and 403, Ala. R. Evid. (Id. at 39-40, 47-51). Trial counsel then argued at the pre-

trial motion hearing that the collateral bad acts evidence is inadmissible,

incorporating the grounds in his written filings. (Doc. 8-3 at 66-71). Then, after

the trial court rejected those arguments and admitted the evidence, Lucas’s

appellate counsel argued that the trial court’s allowing the evidence had violated

Rule 404(b). (Doc. 8-8 at 62-75). The ACCA rejected that claim on the merits,

holding that the trial court had acted within the bounds of its discretion. Lucas,

                                          79
204 So. 3d at 939-41. As a result, Lucas has failed to show either that his

counsel’s performance was deficient or that he suffered prejudice. This claim is

due to be denied.

      3.     Failure to Argue that Alabama’s statutes prohibiting sexual
             abuse in the first degree are unconstitutionally vague
             (Ground 5)

      Lucas next contends that his trial counsel was ineffective for failing to argue

that the Alabama statutes defining the conduct prohibited as sexual abuse in the

first degree are unconstitutionally vague. Alabama Code § 13A-6-66(a)(2), the

relevant subsection under which Lucas was convicted provides: “A person

commits the crime of sexual abuse in the first degree if … he subjects another

person to sexual contact who is incapable of consent by reason of being physically

helpless or mentally incapacitated.” Lucas’s instant claim specifically concerns the

phrase “sexual contact,” which is further defined by Ala. Code § 13A-6-60(3) as

“any touching of the sexual or other intimate parts of a person not married to the

actor, done for the purpose of gratifying the sexual desire of either party.” Lucas

maintains that the statutory definitions of “sexual contact” and “the sexual or other

intimate parts of a person” are so vague and indefinite that men of common

intelligence must necessarily guess at its meaning, and that his trial counsel was

ineffective for failing to so argue. The State argues that this IAC claim has been

                                         80
procedurally defaulted. But, again, the undersigned concludes that it may be

simply denied on the merits.

      “It is established that a law fails to meet the requirements of the Due Process

Clause if it is so vague and standardless that it leaves the public uncertain as to the

conduct it prohibits....” City of Chicago v. Morales, 527 U.S. 41, 56 (1999)

(quoting Giaccio v. Pennsylvania, 382 U.S. 399, 402-03 (1966)). However, “the

Constitution does not require perfect clarity in the language of statutes ….”

Stardust, 3007 LLC v. City of Brookhaven, 899 F.3d 1164, 1176 (11th Cir. 2018)

Rather, the “void-for-vagueness doctrine requires that a penal statute ‘define the

criminal offense with sufficient definiteness that ordinary people can understand

what conduct is prohibited and in a manner that does not encourage arbitrary and

discriminatory enforcement.’” United States v. Marte, 356 F.3d 1336, 1342 (11th

Cir. 2004) (citation omitted). Moreover, “a party ‘to whom application of a statute

is constitutional will not be heard to attack the statute on the ground that impliedly

it might also be taken as applying to other persons or other situations in which its

application might be unconstitutional.’” United States v. Di Pietro, 615 F.3d 1369,

1371 (11th Cir. 2010) (quoting United States v. Raines, 362 U.S. 17, 22 (1960)).

      In essence, Lucas would metaphorically throw up his hands and claim that a

person of common intelligence could not glean that his alleged conduct, rubbing

                                          81
his naked penis on the upper lip of a female victim asleep in her bed, qualified as

“touching of the sexual or other intimate parts of a person,” and thus as “sexual

contact,” for purposes of §§ 13A-6-66(a)(2). (See Doc. 1-2 at 86 (“What

constitutes sexual contact? Such a plain term requires a man like Lucas, at the

peril of his liberty and life, to speculate at the meaning of the term.”). The

undersigned disagrees. While Lucas argues this claim over the span of 11 typed

pages, he conspicuously fails to cite any authority involving a case, in Alabama or

elsewhere, in which a court held that this or a like sex-offense statute was declared

unconstitutionally vague. To the contrary, the Eleventh Circuit, the Alabama

Court of Criminal Appeals, and this court have rejected claims similar those Lucas

now insists his trial attorney was constitutionally-bound to raise. See Daniels v.

State, 418 So. 2d 185, 186 (Ala. Crim. App. 1982) (holding that the term of

“sexual contact,” as defined in § 13A-6-60(3) is not unconstitutionally vague);

Harris v. Warden Dewayne Estes, 2016 WL 4123660, at *6 (N.D. Ala. Aug. 3,

2016) (rejecting claim that Ala. Code § 13A-6-69.1(a), prohibiting a person over

16 years old from subjecting another person less than 12 years old to “sexual

contact”), certificate of appealabiliy denied sub nom. Harris v. Warden, Att’y Gen.

State of Ala., 2017 WL 4198314 (11th Cir. June 13, 2017); United States v. Panfil,

338 F.3d 1299, 1301 (11th Cir. 2003) (denying vagueness challenge to 18 U.S.C. §

                                          82
2422(b), prohibiting a person from using interstate commerce to “knowingly

persuade[ ], induce[ ], entice[ ], or coerce[ ] any individual who has not attained

the age of 18 years, to engage in … any sexual activity for which any person can

be charged with a criminal offense”); United States v. Rojas, 145 F. App’x 647,

648–49 (11th Cir. 2005) (same); see also United States v. Geraci, 74 F. App’x 241,

243 (4th Cir. 2003) (rejecting that 18 U.S.C. § 2244(a)(1) is unconstitutionally

vague and overbroad on the theory that its “definition of ‘sexual contact’ is

virtually limitless”). Lucas cannot show deficient performance or prejudice under

Strickland, so this claim is due to be denied.

      4.     Failure to Object to Testimony of Other Witnesses
             Bolstering H.B.’s Credibility (Grounds 6 & 8)

      Lucas contends that his counsel was also ineffective in failing to object to

opinion testimony from H.B.’s mother and from Investigator Chad Smith that

Lucas says improperly “bolstered” H.B.’s testimony by vouching for her

credibility and went to the ultimate issue of Lucas’s guilt. In support of this claim,

Lucas relies principally upon Sanders v. State, 986 So. 2d 1230 (Ala. Crim. App.

2007), wherein the defendant challenged testimony from the his ex-wife, the minor

victim’s mother, whereby the ex-wife stated she believed the victim’s allegations

of sexual abuse by the defendant. Specifically, the ACCA held that allowing the

victim’s mother to give an opinion as to the victim’s credibility could have invaded
                                          83
the province of the jury. Id. at 1234-35; see also Snowden v. Singletary, 135 F.3d

732, 737-38 (11th Cir. 1998). The State argues that this claim is procedurally

defaulted. But even if it’s not, Lucas fails to establish deficient performance or

prejudice under Strickland, for the reasons explained below.

      Lucas first complains about the testimony from H.B.’s mother, S.B.

regarding what transpired when H.B. came to her on the morning of the incident:

      Q. (By [the Prosecutor]) Did [H.B.] tell you what happened?

      A. Yes.

      Q. Okay. Once she told you what happened, what did you do next?

      A. I questioned her on the surety of her statements, that if this was
      true she needed to be one hundred percent sure it was true, that it’s a
      very strong allegation. And she was absolutely adamant that it was
      true. She did not dream it, she did not imagine it.

      [Defense Counsel]: Object to what --

      A. That it was true.

      [Defense Counsel]: Object.

      THE COURT: Sustained. Sustained.

      Q. (By [the Prosecutor]) All right. Let --

      [Defense Counsel]: Ask for a limiting instruction, Your Honor.

      THE COURT: Of what kind, Mr. Jensen?

      [Defense Counsel]: That the jury is not to consider that statement.
                                         84
      THE COURT: Ladies and Gentlemen, I’ve sustained the objection in
      so far as anything that [H.B.] may have said to her mom, so please
      disregard anything that she may have said to her mom.

      [Defense Counsel]: Thank you.

      ***

      Q. (By [the Prosecutor]) What did you do once she told you that?

      A. Sure. I questioned her as to the confidence in her statement.

      Q. And then once she expressed to you that answer, what did you do?

      A. My oldest daughter Ashley had arrived at this time and we -- the
      three of us discussed it.

      Q. Okay. After that discussion, what happened next?

      A. I elected to call the local police department.

(R. 239-241, Doc. 8-5 at 20-22).

      Lucas argues that, by her testimony above, S.B. was permitted improperly to

vouch for and bolster H.B.’s credibility, and that his counsel failed to object or

move to strike it on that basis. A review of S.B.’s testimony reveals, however, that

she did not, in fact, give her personal opinion on either H.B.’s credibility, e.g., “I

believe H.B. is telling the truth,” “H.B. would never lie about something like this,”

etc. or the issue of Lucas’s guilt, e.g., “I think he did it.” Rather, S.B. testified

factually that she questioned H.B. about her accusation and impressed upon H.B.

                                           85
that she had to be certain about it owing to the seriousness of the charge. S.B. then

recounted, again, factually, that H.B. answered by confirming her allegation

against Lucas. Lucas’s counsel lodged an objection to that response. The trial

court sustained and instructed the jury not to consider the statements H.B. made to

S.B., presumably because S.B.’s answer might be construed as hearsay relating a

prior consistent statement by H.B. See Frazier v. State, 258 So. 3d 369, 378 (Ala.

Crim. App. 2017). In any event, the objection by Lucas’s counsel prompting the

trial court to issue an instruction to disregard what H.B. allegedly said to S.B. was

reasonable and sufficient under the circumstances.

      Finally, S.B. also stated that, after hearing H.B.’s accusation and further

conferring with H.B. and her sister, S.B. decided to contact the police. One could

presumably infer from that response that S.B. believed H.B. to be telling the truth.

However, it would have been entirely reasonable trial strategy for Lucas’s counsel

to let that matter lie. For starters, it was highly doubtful that S.B.’s particular

testimony about deciding to go to the police was inadmissible. But even if it was,

any further objection or motion to strike could risk reinforcing the undesirable

inference that S.B. believed her daughter’s accusation. In any event, that was

likely already a relatively obvious if unstated proposition given that S.B. was

testifying as a cooperative, prosecution witness. As such, Lucas also can’t show

                                           86
that his counsel’s alleged omissions in responding to S.B.’s testimony resulted in

any material prejudice, never mind the level required to prevail under Strickland.

      Lucas also raises a similar complaint that his trial attorney allowed Inspector

Smith to vouch for H.B.’s credibility. While S.B. did not express a personal

opinion about H.B.’s credibility, as explained above, it is fair to say that Inspector

Smith did, albeit very briefly. To wit, the testimony Lucas here cites is as follows:

      Q. Okay. And so when the forensic interviewer is interviewing the
      victim, in this case interviewing [H.B.], where were you at?

      A. I was in the other room right beside it, which there’s a monitor, a
      TV monitor, and I’m watching it.

      Q. So you’re watching real time?

      A. Yes, sir.

      Q. Okay. After you watched her interview what was the next step in
      the investigation?

       ***

      A. We conferred and decided that she was credible and my next step
      was to interview the offender if I could.

(R. 289-90, Doc. 8-5 at 70-71 (emphasis added)).

      It might be assumed for argument’s sake that Smith’s answer, that, after

watching H.B.’s initial forensic interview, he and other, unspecified personnel

involved in the case “conferred and decided that she was credible,” was improper

                                          87
under Alabama law because it was offered as an opinion bolstering H.B.’s

credibility. Nevertheless, the remark was essentially made in passing and in the

broader context of explaining why the police continued thereafter to investigate

and arrest Lucas. As such, it was not unreasonable as a matter of trial strategy for

Lucas’s counsel not to respond to it. Even if the remark was inadmissible, if

Lucas’s counsel were to stop the proceedings to attack it, that could run the risk of

drawing attention to the very fact the police and others involved in the

investigation had found H.B.’s story to be credible. Equally to the point, it’s

fanciful to think that consideration of Smith’s isolated remark, in light of all the

evidence at trial, materially undermines confidence in the trial result, as required to

establish Strickland prejudice. This claim is due to be denied.

      5.     Failure to Object to Investigator Smith’s Testimony
             Allegedly Creating False Impression that Lucas was
             Intending to Flee or Avoid Being Interviewed (Ground 9)

      Lucas claims that his trial counsel was constitutionally ineffective because

he failed to object to the admission of testimony by Investigator Chad Smith that

Lucas characterizes as having “created the false impression to the jury that Lucas

was avoiding prosecution, taking flight, and the only way [Smith] was able to

‘interview’ Lucas was to have an arrest warranted issued.” (Doc. 1-2 at 110). The




                                          88
State argues that that this IAC is procedurally defaulted. However, even assuming

to the contrary, the claim is plainly without merit.

      The testimony by Smith about which Lucas here complains is as follows:

      Q. Okay. After you watched [H.B.’s] interview what was the next step
      in the investigation?

      ***

      A. We conferred and decided that she was credible and my next step
      was to interview the offender if I could.

      Q. (By Mr. Gann) Okay. Tell me about that process in this particular
      case, how did you -- did you try to make contact with Mr. Lucas?

      A. Yes, sir.

      Q. Did you? Tell me about that.

      A. I talked to him on January the 2nd by phone and he agreed to come
      in and talk to me, he said, on January the 17th.

      Q. Okay. Did he come talk to you on the 17th?

      A. He did not show up.

      Q. Did you have any other phone contact or any other verbal contact
      with him after the 17th?

      A. I can’t remember if I talked to him or not.

      Q. Let me ask you this, a better question maybe. After he didn’t show
      up on the 17th, what did you do next?

      A. I can’t remember if I called him or not, but I
      also talked with you guys and we ended up obtaining a warrant.
                                          89
      Q. Okay. You got a warrant for his arrest?
      A. (Witness nods head up and down.)

      THE COURT: Is that a yes?

      THE WITNESS: Yes, I’m sorry.

      Q. (By Mr. Gann) What happened once you issued the warrant, or
      once the warrant was issued?

      A. He was arrested on the 26th of January. And on the 27th I went to
      the jail and was able to speak with him.

(R. 289-291, Doc. 8-5 at 70-72).

      Lucas first insists that Smith’s remark that he would look to interview Lucas

“if [he] could” implied that Smith “had concerns, doubts about being able to

interview Lucas as if Lucas might flee before he could interview him,” thereby

“impl[ying that] Lucas was guilty.” (Doc. 1-2 at 109). Lucas seems to claim that

Smith’s remark was somehow inadmissible because, he says, flight “‘is not

necessarily indicative of wrongdoing, but it is certainly suggestive of such.’” (Id.

(quoting Ex parte James, 797 So. 2d 413, 417 (Ala. 2000), quoting, in turn, Illinois

v. Wardlow, 528 U.S. 119, 124 (2000)). Lucas also suggests that Smith’s

subsequent testimony about not being able to interview Lucas until obtaining an

arrest warrant was misleading because, Lucas says, “there were numerous phone

contacts” between them about scheduling Lucas’s interview and Smith failed to

                                         90
acknowledge in his testimony that Lucas did not appear for his scheduled interview

because he was ill and that Lucas later had to go out of town for a medical

emergency. (Doc. 1-2 at 110).

      Lucas’s argument, however, is nonsense. Neither Smith’s remark that he

would look “to interview [Lucas] if [he] could” nor anything else in Smith’s

testimony could be reasonably understood as accusing Lucas of “flight.” Nor did

the trial court instruct the jury on that issue. Thus, Lucas’s “flight” argument is set

against a strawman fancied from his imagination. Rather, Smith’s comment, made

in passing, that he was looking to interview Lucas “if [he] could” merely

suggested, rather vaguely at that, an uncertainty that he would be able to do so, if

perhaps for no other reason than that criminal suspects may refuse to give

statements to law enforcement. Indeed, Smith thereafter clearly acknowledged that

Lucas did later give a statement. Lucas has offered no grounds or authority to

support that his trial counsel could have successfully objected to Smith’s testimony

recounting initial difficulties in trying to interview Lucas as improper evidence or

that the failure to object resulted in prejudice under Strickland. Further, any failure

by Lucas’s counsel to draw further attention to delays in Lucas’s submitting to an

interview could be reasonably viewed as a strategic decision. This claim is due to

be denied for failure to meet either prong of Strickland.

                                          91
      6.     Failure to Argue that Lucas had Renounced and
             Abandoned Any Attempt to Commit Forcible Sodomy
             (Grounds 10 and 12)

      Lucas next contends that his trial counsel was ineffective for failing to move

for a judgment of acquittal or ask for a jury instruction based on the theory that

Lucas had renounced and abandoned any attempt to commit forcible sodomy for

purposes of Ala. Code § 13A-4-2(c). Under Alabama law, “a person is guilty of an

attempt to commit a crime if, with intent to commit a specific offense, he does any

act towards the commission of such offense.” Ala. Code § 13A-4-2(a). However,

under Ala. Code § 13A-4-2(c), a person is not liable under § 13A-4-2

      if, under circumstances manifesting a voluntary and complete
      renunciation of this criminal intent, he avoided the commission of the
      offense by abandoning his criminal effort and, if mere abandonment is
      insufficient to accomplish such avoidance, by taking further and
      affirmative steps which prevented the commission thereof. The
      burden of injecting this issue is on the defendant, but this does not
      shift the burden of proof.

      In this vein, Lucas appears to claim that, even assuming the evidence

supported that he rubbed his penis on H.B.’s upper lip as she slept, the evidence

also showed, he says, that he “never attempted to use physical force upon her,

never threatened her in any manner, never tried to insert his penis into her mouth,

and without being compelled to leave her room, simply turned and calmly walked

away.” (Doc. 1-2 at 114). As a result, Lucas maintains, “if … [his] intent was to

                                          92
sodomize [H.B.] by force, [he] obviously then abandoned such intention by

stepping back and walking away.” (Id. at 115). He further says that if his trial

attorney had raised this renunciation and abandonment theory in a motion for an

acquittal on the attempted forcible sodomy charge, he would have likely prevailed.

Indeed, he suggests, albeit without any explanation or citation to authority, that he

also could or would not have been convicted of and resentenced on the lesser,

misdemeanor offense of attempted sexual misconduct, as direct by the ACCA on

appeal. (See id. at 117). Alternatively, Lucas insists that, even if the evidence did

not establish his renunciation and abandonment as a matter of law, it at least

supported a jury instruction on the issue, which, he says, gives rise to a reasonable

probability that, but for counsel’s errors, the jury might have acquitted him of one

or both charges. (Id. at 127-128).

      The State contends this claim is procedurally defaulted, but even assuming it

is not, the claim is meritless. To start with, because the ACCA vacated Lucas’s

conviction for attempted forcible sodomy based on evidentiary insufficiency, he

could not have suffered prejudice based on counsel’s failure to raise any kind of

additional arguments in support of a judgment of acquittal or an additional jury

instruction in relation to that specific charge. To the extent that the jury found

Lucas guilty of first-degree sexual abuse, that is a fully consummated, completed

                                          93
offense, not an inchoate, “attempt” crime under § 13A-4-2(a). Thus, a

renunciation defense under § 13A-4-2(c) could have no application to that

conviction. Cf. Wheeler v. State, 570 So. 2d 876, 876 (Ala. Crim. App. 1990

(recognizing that, under § 13A-4-2(c), “abandonment is a defense to an attempt”

(emphasis added)). As explained in the Committee Comments to Ala. Code §

13A-4-1(b), “While remorse after a crime, whatever its effect on sentence, does not

generally affect criminality, there is a good argument that the rule should be

otherwise when dealing with inchoate crimes like attempt and solicitation, where

the evil against which the crime is directed is the injury which is anticipated but

which has not yet occurred.”

      Finally, the evidence adduced at trial also plainly would not have entitled

Lucas to even a jury instruction on his renunciation and abandonment defense,

never mind a judgment of acquittal, on any charged crime. “If a man resolves on a

criminal enterprise and proceeds so far in it that his act amounts to an indictable

attempt, it does not cease to be such even though he voluntarily abandons the evil

purpose.” Chaney v. State, 417 So. 2d 625, 627 (Ala. Crim. App. 1982) (quoting

54 A.L.R.3d at 633); see also id. (“The fact that the defendant did not shoot Mrs.

Chaney a second time does not provide any evidence of abandonment for the overt

act in furtherance of the criminal intent had already occurred.”). “Although

                                          94
complete and voluntary abandonment is a defense to the crime of attempt, § 13A–

4–2(c), ‘A renunciation is not voluntary and complete if motivated by a belief that

circumstances exist which increase the probability of detection or apprehension of

the defendant....’ Commentary to § 13A–4–1.” Lee v. State, 540 So. 2d 802, 804

(Ala. Crim. App. 1988); see also Towns v. State, 449 So. 2d 1273, 1277 (Ala.

Crim. App. 1984) (holding that the defendant’s “unsuccessful attempt to pull the

suit out of the bag after she saw the security guard walking toward her does not

constitute an abandonment under § 13A–4–2(c)”). A criminal defendant is not

entitled to a jury instruction on a defense where there is no evidence reasonably

supporting the theory. See Carter v. State, 843 So. 2d 804, 806-07 (Ala. 2001).

Here, the evidence related to Lucas’s purported renunciation was that he was

rubbing his penis by H.B.’s mouth on her upper lip as she slept and that he ceased

and withdrew only once H.B. woke up and saw him, pants down, penis in hand

next to her face. To suggest that such circumstances might constitute a complete

and voluntary renunciation borders on the absurd. This IAC claim fails for both

want of deficient performance and lack of prejudice under Strickland.




                                         95
      7.     Failure to Argue that the Convictions for Attempted
             Forcible Sodomy in the First Degree and for Sexual Abuse
             in the First Degree Violate Double Jeopardy (Ground 11)

      Lucas contends that his trial counsel was ineffective based on a failure to

raise a claim that his convictions for attempted forcible sodomy in the first degree

and for sexual abuse in the first degree violated double jeopardy. The undersigned

has previously addressed the double jeopardy issue as a substantive claim for

habeas relief. As explained there, that underlying claim is without merit because

the ACCA agreed with Lucas’s claim on appeal that his attempted forcible sodomy

conviction was not supported by sufficient evidence and vacated that conviction.

Once that occurred, any issue of double punishment based on the attempted

forcible sodomy conviction became moot. As a result, Lucas’s associated claim

asserting that his trial counsel was ineffective for failing to raise that double

jeopardy argument likewise fails for lack of prejudice.

      8.     Failure to Request a Jury Instruction on the Term
             “Mentally Incapacitated,” in relation to Elements of Sexual
             Abuse in the First Degree (Ground 13)

      In his final ground for habeas relief based on his trial counsel’s alleged

ineffective assistance, Lucas complains that his counsel failed to ask the trial court

to instruct the jury on the term “mentally incapacitated,” as it related to the




                                           96
elements of sexual abuse in the first degree. The State argues that this claim is

procedurally defaulted. But, again, on the merits, the claim is frivolous regardless.

      The relevant portion of the statute under which Lucas was charged provides

that a “person commits the crime of sexual abuse in the first degree if ... he

subjects another person to sexual contact who is incapable of consent by reason of

being physically helpless or mentally incapacitated.” Ala. Code § 13A-6-66(a)(2)

(emphasis added). The trial court instructed the jury on the applicable statutory

definition of “physically helpless,” as meaning “that a person is unconscious or for

any other reason is physically unable to communicate unwillingness to an act.”

Ala. Code § 13A-6-60(7); (see Doc. 8-7 at 4-5). However, as Lucas points out, the

trial court did not similarly instruct the jury on the statutory definition of “mentally

incapacitated,” which means “that a person is rendered temporarily incapable of

appraising or controlling his conduct owing to the influence of a narcotic or

intoxicating substance administered to him without his consent, or to any other

incapacitating act committed upon him without his consent.” Id., § 13A-6-60(6).

      Nevertheless, Lucas’s counsel plainly was not deficient in not asking for an

instruction defining the term “mentally incapacitated.” Indeed, asking for such an

instruction would have itself been improper and could have done nothing but hurt

Lucas’s case. That is so because although § 13A-6-66(a)(2) allows a conviction

                                          97
based on proof that the victim was either “physically helpless” or “mentally

incapacitated,” the trial court’s jury charge advised the jury that the State might

prevail on the sexual abuse count only if it proved as an element that H.B. was

“physically helpless.” (See Doc. 8-7 at 4 (“Physically helpless is another one of

the elements that the State must prove.”). That was legally the correct course

because the State’s evidence supported that H.B. was asleep and therefore

“unconscious or for [some] other [was] physically unable to communicate

unwillingness to an act,” but no proof was presented that H.B. was given some

intoxicating substance without her consent or suffered some other incapacitating

act without her consent. In other words, what Lucas is now effectively arguing is

that his counsel should have asked the court to give the jury the option of

convicting him of sexual abuse in the first degree based upon an additional,

alternative theory that not only was not supported by the evidence but also was not

pursued by the State. This IAC claim obviously fails under both Strickland prongs.

V.    CONCLUSION

      Based on the foregoing, the court finds that the petition for a writ of habeas

corpus is due to be denied and this action dismissed with prejudice. An

appropriate order will be entered.




                                          98
DONE and ORDERED on September 19, 2019.



                            _____________________________
                                   L. Scott Coogler
                             United States District Judge
                                                        160704




                          99
